Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as the same may from time to time be amended,
modified, supplemented or restated, this “Agreement”) dated as of September 19,
2014 (the “Effective Date”) among OXFORD FINANCE LLC, a Delaware limited
liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a
party hereto from time to time including Oxford in its capacity as a Lender and
SQUARE 1 BANK, a North Carolina banking corporation with an office located at
406 Blackwell Street, Suite 240, Durham, NC 27701 (“Bank” or “Square 1”) (each a
“Lender” and collectively, the “Lenders”), and TREVENA, INC., a Delaware
corporation, with offices located at 1018 West 8th Avenue, Suite A, King of
Prussia, PA 19406 (“Borrower”), provides the terms on which the Lenders shall
lend to Borrower and Borrower shall repay the Lenders.  The parties agree as
follows:

 

1.             ACCOUNTING AND OTHER TERMS

 

1.1          Accounting terms not defined in this Agreement shall be construed
in accordance with GAAP.  Calculations and determinations must be made in
accordance with GAAP.  Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13.  All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein.  All references to
“Dollars” or “$” are United States Dollars, unless otherwise noted.

 

2.             LOANS AND TERMS OF PAYMENT

 

2.1          Promise to Pay.  Borrower hereby unconditionally promises to pay
each Lender, the outstanding principal amount of all Term Loans advanced to
Borrower by such Lender and accrued and unpaid interest thereon and any other
amounts due hereunder as and when due in accordance with this Agreement.

 

2.2          Term Loans.

 

(a)           Availability.

 

(i)            Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, to make term loans to Borrower in a
single advance on the Effective Date in an aggregate amount equal to Two Million
Dollars ($2,000,000.00), according to each Lender’s Term A Loan Commitment as
set forth on Schedule 1.1 hereto (such term loans are hereinafter referred to
singly as a “Term A Loan”, and collectively as the “Term A Loans”).  After
repayment, no Term A Loan may be re-borrowed.

 

(ii)           Subject to the terms and conditions of this Agreement, and solely
at Borrower’s option and upon its request, the Lenders agree, severally and not
jointly, during the Second Draw Period, to make term loans to Borrower in a
single advance in an aggregate amount up to Sixteen Million Five Hundred
Thousand Dollars ($16,500,000.00) according to each Lender’s Term B Loan
Commitment as set forth on Schedule 1.1 hereto (such term loans are hereinafter
referred to singly as a “Term B Loan”, and collectively as the “Term B Loans”). 
After repayment, no Term B Loan may be re-borrowed.

 

(iii)          Subject to the terms and conditions of this Agreement, and solely
at Borrower’s option and upon its request, the Lenders agree, severally and not
jointly, during the Third Draw Period, to make term loans to Borrower in a
single advance in an aggregate amount up to Sixteen Million Five Hundred
Thousand Dollars ($16,500,000.00) according to each Lender’s Term C Loan
Commitment as set forth on Schedule 1.1 hereto (such term loans are hereinafter
referred to singly as a “Term C Loan”, and collectively as the “Term C Loans”;
each Term A Loan, Term B Loan or Term C Loan is hereinafter referred to singly
as a “Term Loan” and the Term A Loans, the Term B Loans and the Term C Loans are
hereinafter referred to collectively as the “Term Loans”).  After repayment, no
Term C Loan may be re-borrowed.

 

(b)           Repayment.  Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of each
Term Loan but only to the extent not already prepaid

 

1

--------------------------------------------------------------------------------


 

pursuant to this Section 2.2(b), and continuing on the Payment Date of each
successive month thereafter through and including the Payment Date immediately
preceding the Amortization Date.  Borrower agrees to pay, on the Funding Date of
each Term Loan, any initial partial monthly interest payment otherwise due for
the period between the Funding Date of such Term Loan and the first Payment Date
thereof.  Commencing on the Amortization Date, and continuing on the Payment
Date of each month thereafter, Borrower shall make consecutive equal monthly
payments of principal, plus all accrued interest, in arrears, to Collateral
Agent, for the benefit of the Lenders, as calculated by Collateral Agent (which
calculations shall be deemed correct absent manifest error) based upon: (1) the
amount of such Lender’s Term Loan, (2) the effective rate of interest, as
determined in Section 2.3(a), and (3) a repayment schedule equal to (x) if the
Amortization Date is October 1, 2015, thirty nine (39) months, (y) if the
Amortization Date is April 1, 2016, thirty three (33) months and (z) if the
Amortization Date is October 1, 2016, twenty seven (27) months.  Notwithstanding
the foregoing,  if the Amortization Date is extended to April 1, 2016 as a
result of the occurrence of Interest Only Extension Event II after October 1,
2015 but before March 31, 2016, then (i) the amount outstanding under the Term
Loans on the date of the occurrence of Interest Only Extension Event II shall be
interest only beginning on the first Payment Date after the date of the
occurrence of Interest Only Extension Event II through April 1, 2016 and
(ii) the aggregate amount outstanding under the Term Loans as of April 1, 2016
shall amortize on April 1, 2016 upon a repayment schedule equal to thirty three
(33) months.  Further notwithstanding the foregoing, if Borrower achieves the
Maturity Date Extension Event prior to December 1, 2018, then the aggregate
amount outstanding as of the later of (i) the date of the occurrence of the
Maturity Date Extension Event and (ii) September 30, 2016 shall amortize on the
first Payment Date after such date on a repayment schedule equal to the number
of months remaining between such Payment Date and the Maturity Date.  All unpaid
principal and accrued and unpaid interest with respect to each Term Loan is due
and payable in full on the Maturity Date.  Each Term Loan may only be prepaid in
accordance with Sections 2.2(c) and 2.2(d).

 

(c)           Mandatory Prepayments.  If the Term Loans are accelerated
following the occurrence of an Event of Default, Borrower shall immediately pay
to Collateral Agent, for the benefit of the Lenders, an amount equal to the sum
of: (i) all outstanding principal of the Term Loans plus accrued and unpaid
interest thereon through the prepayment date, (ii) the Final Payment, (iii) the
Prepayment Fee, plus (iv) all other Obligations that are due and payable,
including Lenders’ Expenses and interest at the Default Rate with respect to any
past due amounts.  Notwithstanding (but without duplication with) the foregoing,
on the Maturity Date, if the Final Payment had not previously been paid in full
in connection with the prepayment of the Term Loans in full, Borrower shall pay
to Collateral Agent, for payment to each Lender in accordance with its
respective Pro Rata Share, the Final Payment in respect of the Term Loan(s).

 

(d)           Permitted Prepayment of Term Loans.  Borrower shall have the
option to prepay all, but not less than all, of the Term Loans advanced by the
Lenders under this Agreement, provided Borrower (i) provides written notice to
Collateral Agent and Lenders of its election to prepay the Term Loans at least
fifteen (15) days prior to such prepayment, and (ii) pays to the Collateral
Agent, for the benefit of the Lenders, on the date of such prepayment, an amount
equal to the sum of (A) all outstanding principal of the Term Loans plus accrued
and unpaid interest thereon through the prepayment date, (B) the Final Payment,
(C) the Prepayment Fee, plus (D) all other Obligations that are due and payable,
including Lenders’ Expenses and interest at the Default Rate with respect to any
past due amounts.

 

2.3          Payment of Interest on the Credit Extensions.

 

(a)           Interest Rate.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loans shall accrue interest at a fixed per annum rate
equal to the Basic Rate, which interest shall be payable monthly in arrears in
accordance with Sections 2.2(b) and 2.3(e). Interest shall accrue on each Term
Loan commencing on, and including, the Funding Date of such Term Loan, and shall
accrue on the principal amount outstanding under such Term Loan through and
including the day on which such Term Loan is paid in full.

 

(b)           Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall accrue interest at a fixed
per annum rate equal to the rate that is otherwise applicable thereto plus five
percentage points (5.00%) (the “Default Rate”).  Payment or acceptance of the
increased interest rate provided in this Section 2.3(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Collateral
Agent or any Lender.

 

2

--------------------------------------------------------------------------------


 

(c)           360-Day Year.  Interest shall be computed on the basis of a three
hundred sixty (360) day year consisting of twelve (12) months of thirty (30)
days.

 

(d)           Debit of Accounts.  Collateral Agent and each Lender may debit (or
ACH) any deposit accounts, maintained by Borrower or any of its Subsidiaries,
including the Designated Deposit Account, but excluding any Excluded Accounts,
for principal and interest payments or any other amounts Borrower owes the
Lenders under the Loan Documents when due.  Any such debits (or ACH activity)
shall not constitute a set-off.

 

(e)           Payments.  Except as otherwise expressly provided herein, all
payments by Borrower under the Loan Documents shall be made to the respective
Lender to which such payments are owed, at such Lender’s office in immediately
available funds on the date specified herein. Unless otherwise provided,
interest is payable monthly on the Payment Date of each month.  Payments of
principal and/or interest received after 2:00 p.m. Eastern Time are considered
received at the opening of business on the next Business Day.  When a payment is
due on a day that is not a Business Day, the payment is due the next Business
Day and additional fees or interest, as applicable, shall continue to accrue
until paid. All payments to be made by Borrower hereunder or under any other
Loan Document, including payments of principal and interest, and all fees,
expenses, indemnities and reimbursements, shall be made without set-off,
recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.

 

2.4          Secured Promissory Notes.  The Term Loans shall be evidenced by a
Secured Promissory Note or Notes in the form attached as Exhibit D hereto (each
a “Secured Promissory Note”), and shall be repayable as set forth in this
Agreement.  Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Term Loan or at the time of receipt of
any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Secured Promissory
Note Record shall not limit or otherwise affect the obligations of Borrower
under any Secured Promissory Note or any other Loan Document to make payments of
principal of or interest on any Secured Promissory Note when due.  Upon receipt
of an affidavit of an officer of a Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note, Borrower shall issue, in lieu
thereof, a replacement Secured Promissory Note in the same principal amount
thereof and of like tenor.

 

2.5          Fees.  Borrower shall pay to Collateral Agent:

 

(a)           Facility Fee.  A fully earned, non-refundable facility fee of One
Hundred Seventy Five Thousand Dollars ($175,000.00) to be shared between the
Lenders on the Effective Date, the receipt of which Collateral Agent and Lenders
acknowledge as having occurred on or before the Effective Date;

 

(b)           Final Payment.  The Final Payment, when due hereunder, to be
shared between the Lenders;

 

(c)           Prepayment Fee.  The Prepayment Fee, when due hereunder, to be
shared between the Lenders; and

 

(d)           Lenders’ Expenses.  All Lenders’ Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due.

 

2.6          Withholding.  Payments received by the Lenders from Borrower
hereunder will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any governmental authority
(including any interest, additions to tax or penalties applicable thereto). 
Specifically, however, if at any time any Governmental Authority, applicable
law, regulation or international agreement requires Borrower to make any
withholding or deduction from any such payment or other sum payable hereunder to
the Lenders, Borrower hereby covenants and agrees that the

 

3

--------------------------------------------------------------------------------


 

amount due from Borrower with respect to such payment or other sum payable
hereunder will be increased to the extent necessary to ensure that, after the
making of such required withholding or deduction, each Lender receives a net sum
equal to the sum which it would have received had no withholding or deduction
been required and Borrower shall pay the full amount withheld or deducted to the
relevant Governmental Authority.  Borrower will, upon request, furnish the
Lenders with proof reasonably satisfactory to the Lenders indicating that
Borrower has made such withholding payment; provided, however, that Borrower
need not make any withholding payment if the amount or validity of such
withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower.  The agreements and obligations of Borrower contained in this
Section 2.6 shall survive the termination of this Agreement.

 

3.             CONDITIONS OF LOANS

 

3.1          Conditions Precedent to Initial Credit Extension.  Each Lender’s
obligation to make a Term A Loan is subject to the condition precedent that
Collateral Agent and each Lender shall consent to or shall have received, in
form and substance reasonably satisfactory to Collateral Agent and each Lender,
such documents, and completion of such other matters, as Collateral Agent and
each Lender may reasonably deem necessary or appropriate, including, without
limitation:

 

(a)           original Loan Documents, each duly executed by Borrower and each
Subsidiary, as applicable;

 

(b)           duly executed original Control Agreements with respect to any
Collateral Accounts maintained by Borrower or any of its Subsidiaries;

 

(c)           duly executed original Secured Promissory Notes in favor of each
Lender according to its Term A Loan Commitment Percentage;

 

(d)           the Operating Documents and good standing certificates of Borrower
and its Subsidiaries certified by the Secretary of State (or equivalent agency)
of Borrower’s and such Subsidiaries’ jurisdiction of organization or formation
and each jurisdiction in which Borrower and each Subsidiary is qualified to
conduct business, each as of a date no earlier than thirty (30) days prior to
the Effective Date;

 

(e)           a completed Perfection Certificate for Borrower and each of its
Subsidiaries;

 

(f)            the Annual Projections, for the current calendar year;

 

(g)           duly executed original officer’s certificate for Borrower and each
Subsidiary that is a party to the Loan Documents, in a form reasonably
acceptable to Collateral Agent and the Lenders;

 

(h)           certified copies, dated as of date no earlier than thirty (30)
days prior to the Effective Date, of financing statement searches, as Collateral
Agent and Lenders shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

 

(i)            current financial statements, company prepared consolidated
balance sheets, income statements, and statements of cash flows for the most
recently ended month in accordance with Section 6.2, and such other updated
financial information as Collateral Agent and Lenders may reasonably request;

 

(j)            a current Compliance Certificate;

 

(k)           a landlord’s consent executed in favor of Collateral Agent in
respect of all of Borrower’s and each Subsidiaries’ leased locations where
either (i) Borrower or such Subsidiary maintains Collateral having a net book
value in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) or
(ii) Borrower’s Books are located;

 

4

--------------------------------------------------------------------------------


 

(l)            a bailee waiver executed in favor of Collateral Agent in respect
of each third party bailee where Borrower or any Subsidiary maintains Collateral
having a net book value in excess of Two Hundred Fifty Thousand Dollars
($250,000.00);

 

(m)          a duly executed legal opinion of counsel to Borrower dated as of
the Effective Date;

 

(n)           evidence reasonably satisfactory to Collateral Agent and the
Lenders that the insurance policies required by Section 6.5 hereof are in full
force and effect, together with appropriate evidence showing loss payable and/or
additional insured clauses or endorsements in favor of Collateral Agent, for the
ratable benefit of the Lenders;

 

(o)           an automatic debit authorization;

 

(p)           a client marketing authorization; and

 

(q)           payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

 

3.2          Conditions Precedent to all Credit Extensions.  The obligation of
each Lender to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:

 

(a)           receipt by (i) the Lenders of an executed Disbursement Letter in
the form of Exhibit B-1 attached hereto; and (ii) Square 1 of an executed Loan
Advance/Paydown Request Form in the form of Exhibit B-2 attached hereto;

 

(b)           the representations and warranties in Section 5 hereof shall be
true, accurate and complete in all material respects on the date of the
Disbursement Letter (and the Loan Advance/Paydown Request Form) and on the
Funding Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension.  Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 hereof are true, accurate and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(c)           in such Lender’s sole discretion, there has not been any Material
Adverse Change or any material adverse deviation by Borrower from the Annual
Projections of Borrower presented to and accepted by Collateral Agent and each
Lender;

 

(d)           to the extent not delivered at the Effective Date, duly executed
original Secured Promissory Notes and Warrants, in number, form and content
acceptable to each Lender, and in favor of each Lender according to its
Commitment Percentage, with respect to each Credit Extension made by such Lender
after the Effective Date; and

 

(e)           payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.

 

3.3          Covenant to Deliver.  Borrower agrees to deliver to Collateral
Agent and the Lenders each item required to be delivered to Collateral Agent and
Lenders under this Agreement as a condition precedent to any Credit Extension. 
Borrower expressly agrees that a Credit Extension made prior to the receipt by
Collateral Agent or any Lender of any such item shall not constitute a waiver by
Collateral Agent or any Lender of Borrower’s obligation to deliver such item,
and any such Credit Extension in the absence of a required item shall be made in
each Lender’s sole discretion.

 

5

--------------------------------------------------------------------------------


 

3.4          Procedures for Borrowing.  Subject to the prior satisfaction of all
other applicable conditions to the making of a Term Loan set forth in this
Agreement, to obtain a Term Loan, Borrower shall notify the Lenders (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 noon Eastern time three (3) Business Days prior to the date the Term Loan
is to be made.  Together with any such electronic, facsimile or telephonic
notification, Borrower shall deliver to the Lenders by electronic mail or
facsimile a completed Disbursement Letter (and the Loan Advance/Paydown Request
Form, with respect to Square 1) executed by a Responsible Officer or his or her
designee.  The Lenders may rely on any telephone notice given by a person whom a
Lender reasonably believes is a Responsible Officer or designee, and Borrower
shall indemnify and hold each Lender harmless for any damages, loss, costs and
expenses suffered by any such Lender as a result of such reliance.  On the
Funding Date, each Lender shall credit and/or transfer (as applicable) to the
Designated Deposit Account, an amount equal to its Term Loan Commitment.

 

4.             CREATION OF SECURITY INTEREST

 

4.1          Grant of Security Interest.  Borrower hereby grants Collateral
Agent, for the ratable benefit of the Lenders, to secure the payment and
performance in full of all of the Obligations, a continuing security interest
in, and pledges to Collateral Agent, for the ratable benefit of the Lenders, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.  Borrower represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral, subject only to Permitted Liens that are permitted by the terms of
this Agreement to have priority to Collateral Agent’s Lien.  If Borrower shall
acquire a commercial tort claim (as defined in the Code) in excess of One
Hundred Thousand Dollars ($100,000.00), Borrower, shall promptly notify
Collateral Agent and each Lender in a writing signed by Borrower, as the case
may be, of the general details thereof (and further details as may be reasonably
required by Collateral Agent or any Lender) and grant to Collateral Agent, for
the ratable benefit of the Lenders, in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance reasonably satisfactory to Collateral Agent
and each Lender.

 

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at the sole
cost and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower.

 

4.2          Authorization to File Financing Statements.  Borrower hereby
authorizes Collateral Agent to file financing statements or take any other
action required to perfect Collateral Agent’s security interests in the
Collateral, without notice to Borrower, with all appropriate jurisdictions to
perfect or protect Collateral Agent’s interest or rights under the Loan
Documents, including a notice that any disposition of the Collateral, except to
the extent permitted by the terms of this Agreement, by Borrower, or any other
Person, shall be deemed to violate the rights of Collateral Agent under the
Code.

 

5.             REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Collateral Agent and the Lenders as follows:

 

5.1          Due Organization, Authorization: Power and Authority.  Borrower and
each of its Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdictions of organization or formation and Borrower and
each of its Subsidiaries is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its businesses or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change.  In
connection with this Agreement, Borrower and each of its Subsidiaries has
delivered to Collateral Agent and each Lender a completed perfection certificate
signed by an officer of Borrower or such Subsidiary (each a “Perfection
Certificate” and collectively, the “Perfection Certificates”).  Borrower
represents and warrants that (a) Borrower and each of its Subsidiaries’ exact
legal name is that which is indicated on its respective Perfection Certificate
and on the signature page of each Loan Document to which it is a party;
(b) Borrower and each of its Subsidiaries is an organization of the type and is
organized in the jurisdiction set forth on its respective Perfection
Certificate; (c) each

 

6

--------------------------------------------------------------------------------


 

Perfection Certificate accurately sets forth each of Borrower’s and its
Subsidiaries’ organizational identification number or accurately states that
Borrower or such Subsidiary has none; (d) each Perfection Certificate accurately
sets forth Borrower’s and each of its Subsidiaries’ place of business, or, if
more than one, its chief executive office as well as Borrower’s and each of its
Subsidiaries’ mailing address (if different than its chief executive office);
(e) except as set forth in its respective Perfection Certificate, Borrower and
each of its Subsidiaries (and each of its respective predecessors) have not, in
the past five (5) years, changed its jurisdiction of organization,
organizational structure or type, or any organizational number assigned by its
jurisdiction; and (f) all other information set forth on the Perfection
Certificates pertaining to Borrower and each of its Subsidiaries, is accurate
and complete (it being understood and agreed that Borrower and each of its
Subsidiaries may from time to time update certain information in the Perfection
Certificates (including the information set forth in clause (d) above) after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement); such updated Perfection Certificates subject to the review and
approval of Collateral Agent and each Lender.  If Borrower or any of its
Subsidiaries is not now a Registered Organization but later becomes one,
Borrower shall notify Collateral Agent and each Lender of such occurrence and
provide Collateral Agent and each Lender with such Person’s organizational
identification number within five (5) Business Days of receiving such
organizational identification number.

 

The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is a party have been duly authorized, and do
not (i) conflict with any of Borrower’s or such Subsidiaries’ organizational
documents, including its respective Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which Borrower or such Subsidiary, or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or are being obtained pursuant
to Section 6.1(b) or made pursuant to Section 4.2, or (v) constitute an event of
default under any material contract under Item 610(b)(10) of Regulation S-K and
filed as an exhibit to Borrower’s filings with the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, and by which
Borrower or any of such Subsidiaries, or their respective properties, is bound. 
Neither Borrower nor any of its Subsidiaries is in default under any such
material contract to which it is a party or by which it or any of its assets is
bound in which such default could reasonably be expected to have a Material
Adverse Change.

 

5.2          Collateral.

 

(a)           Borrower and each of its Subsidiaries have good title to, have
rights in, and the power to transfer each item of the Collateral upon which it
purports to grant a Lien under the Loan Documents, free and clear of any and all
Liens except Permitted Liens, and neither Borrower nor any of its Subsidiaries
have any Deposit Accounts, Securities Accounts, Commodity Accounts or other
investment accounts other than the Collateral Accounts or the other investment
accounts, if any, described in the Perfection Certificates delivered to
Collateral Agent and each Lender in connection herewith with respect of which
Borrower or such Subsidiary has given Collateral Agent and each Lender notice
and taken such actions as are necessary to give Collateral Agent a perfected
security interest therein. The Accounts are bona fide, existing obligations of
the Account Debtors.

 

(b)           On the Effective Date, and except as disclosed on the Perfection
Certificate (i) the Collateral is not in the possession of any third party
bailee (such as a warehouse), and (ii)  no such third party bailee possesses
components of the Collateral having an aggregate book value in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00).  None of the components of the
Collateral (other than mobile equipment in possession of Borrower’s employees or
agents in the ordinary course of business having an aggregate book value not
exceeding Two Hundred Fifty Thousand Dollars ($250,000.00)) shall be maintained
at locations other than as disclosed in the Perfection Certificates on the
Effective Date or as permitted pursuant to Section 6.11.

 

(c)           All Inventory is in all material respects of good and marketable
quality, free from material defects.

 

(d)           Borrower and each of its Subsidiaries is the sole owner of the
Intellectual Property each respectively purports to own, except for
(i) non-exclusive licenses granted to its customers in the ordinary course of
business and noted on the Perfection Certificate, (ii) over-the-counter software
that is commercially available to the

 

7

--------------------------------------------------------------------------------


 

public and (iii) material Intellectual Property licensed to Borrower and noted
on the Perfection Certificate, free and clear of all Liens other than Permitted
Liens.  Except as noted on the Perfection Certificates, neither Borrower nor any
of its Subsidiaries is a party to, nor is bound by, any material license or
other material agreement with respect to which Borrower or such Subsidiary is
the licensee that (i) prohibits or otherwise restricts Borrower or its
Subsidiaries from granting a security interest in Borrower’s or such
Subsidiaries’ interest in such material license or material agreement or any
other property, or (ii) for which a default under or termination of could
interfere with Collateral Agent’s or any Lender’s right to sell any Collateral.

 

5.3          Litigation.  Except as disclosed (i) on the Perfection
Certificates, or (ii) in accordance with Section 6.9 hereof, there are no
actions, suits, investigations, or proceedings pending or, to the knowledge of
the Responsible Officers, threatened in writing by or against Borrower or any of
its Subsidiaries involving more than Two Hundred Fifty Thousand Dollars
($250,000.00) or in which an adverse decision would reasonably be expected to
have a Material Adverse Effect.

 

5.4          No Material Deterioration in Financial Condition; Financial
Statements.  All consolidated and consolidating (if applicable) financial
statements for Borrower and its Subsidiaries, delivered to Collateral Agent and
Lenders in accordance with Section 6.2(a) fairly present, in conformity with
GAAP, in all material respects the consolidated and consolidating (if
applicable) financial condition of Borrower and its Subsidiaries, and the
consolidated and consolidating (if applicable) results of operations of Borrower
and its Subsidiaries except that unaudited financial statements may be subject
to normal adjustments and need not contain adjustments for stock compensation or
footnotes.  There has not been any material deterioration in the consolidated or
consolidating (if applicable) financial condition of Borrower and its
Subsidiaries since the date of the most recent financial statements submitted to
any Lender by or on behalf of Borrower.

 

5.5          Solvency.  Borrower and each of its Subsidiaries is Solvent.

 

5.6          Regulatory Compliance.  Neither Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended. 
Neither Borrower nor any of its Subsidiaries is engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower and each of its Subsidiaries
has complied in all material respects with the applicable provisions of the
Federal Fair Labor Standards Act.  Neither Borrower nor any of its Subsidiaries
is a “holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005.  Neither Borrower nor any of its
Subsidiaries has violated any laws, ordinances or rules, the violation of which
could reasonably be expected to have a Material Adverse Change.  Neither
Borrower’s nor any of its Subsidiaries’ properties or assets has been used by
Borrower or such Subsidiary or, to Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in material compliance with applicable laws.  Borrower and each of
its Subsidiaries has obtained all consents, approvals and authorizations of,
made all declarations or filings with, and given all notices to, all
Governmental Authorities that are necessary to continue their respective
businesses as currently conducted.

 

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.  None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.

 

5.7          Investments.  Neither Borrower nor any of its Subsidiaries owns any
stock, shares, partnership interests or other equity securities except for
Permitted Investments.

 

8

--------------------------------------------------------------------------------


 

5.8          Tax Returns and Payments; Pension Contributions.  Borrower and each
of its Subsidiaries has timely filed all required tax returns and reports, and
Borrower and each of its Subsidiaries, has timely paid all foreign, federal,
state, and local taxes, assessments, deposits and contributions owed by Borrower
and such Subsidiaries, in all jurisdictions in which Borrower or any such
Subsidiary is subject to taxes, including the United States, unless such taxes
are being contested in accordance with the following sentence.  Borrower and
each of its Subsidiaries, may defer payment of any contested taxes, provided
that Borrower or such Subsidiary, (a) in good faith contests its obligation to
pay the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Collateral Agent and each Lender in writing of the
commencement of, and any material development in, the proceedings, and (c) posts
bonds or takes any other steps required to prevent the Governmental Authority
levying such contested taxes from obtaining a Lien upon any of the Collateral
that is other than a “Permitted Lien.”  Neither Borrower nor any of its
Subsidiaries is aware of any claims or adjustments proposed for any of
Borrower’s or such Subsidiaries’, prior tax years which could result in
additional taxes becoming due and payable by Borrower or its Subsidiaries. 
Borrower and each of its Subsidiaries have paid all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and neither Borrower nor any of its Subsidiaries
have, withdrawn from participation in, and have not permitted partial or
complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of Borrower or its Subsidiaries, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other Governmental
Authority.  Notwithstanding anything to the contrary contained in this
Agreement, Borrower shall not be in breach of this Section 5.8 unless the
aggregate amount of taxes covered by tax returns and reports that have not been
filed or the aggregate amount of taxes that have not been timely paid in either
case exceeds Ten Thousand Dollars ($10,000.00).

 

5.9          Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements in accordance with the provisions of this Agreement, and not for
personal, family, household or agricultural purposes.

 

5.10        Full Disclosure.  No written representation, warranty or other
statement of Borrower or any of its Subsidiaries in any certificate or written
statement given to Collateral Agent or any Lender by Borrower, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given by Borrower to
Collateral Agent or any Lender, contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements contained in
the certificates or statements not misleading in light of the circumstances
under which they were made (it being recognized that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ materially from the
projected or forecasted results); provided, however, that Section 5.10 shall not
apply to any third-party analyst or research reports provided by Borrower to
Collateral Agent or any Lender.

 

5.11        Definition of “Knowledge.”  For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

6.             AFFIRMATIVE COVENANTS

 

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:

 

6.1          Government Compliance.

 

(a)           Maintain its and, except as otherwise permitted by Section 7.3,
all its Subsidiaries’ legal existence and good standing in their respective
jurisdictions of organization and maintain qualification in each jurisdiction in
which the failure to so qualify could reasonably be expected to have a Material
Adverse Change.  Comply with all laws, ordinances and regulations to which
Borrower or any of its Subsidiaries is subject, the noncompliance with which
could reasonably be expected to have a Material Adverse Change.

 

(b)           Obtain and keep in full force and effect, all of the Governmental
Approvals necessary for the performance by Borrower and its Subsidiaries of
their respective businesses and obligations under the Loan

 

9

--------------------------------------------------------------------------------


 

Documents and the grant of a security interest to Collateral Agent for the
ratable benefit of the Lenders, in all of the Collateral.  Borrower shall
promptly provide copies to Collateral Agent and each Lender of any material
Governmental Approvals obtained by Borrower or any of its Subsidiaries.

 

6.2          Financial Statements, Reports, Certificates.

 

(a)           Deliver to each Lender:

 

(i)            as soon as available, but no later than thirty (30) days after
the last day of each month, a company prepared consolidated and consolidating
(at the request of Collateral Agent or any Lender if Borrower has any
Subsidiaries) balance sheet, income statement and cash flow statement covering
the consolidated and consolidating (if applicable) operations of Borrower and
its Subsidiaries for such month certified by a Responsible Officer and in a form
reasonably acceptable to Collateral Agent and each Lender;

 

(ii)           as soon as available, but no later than one hundred fifty (150)
days after the last day of Borrower’s fiscal year or within five (5) days of
filing with the SEC, audited consolidated and consolidating (if Borrower has any
Subsidiaries) financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from Ernst &
Young, LLP or any “Big Four” accounting firm;

 

(iii)          as soon as available after approval thereof by Borrower’s Board
of Directors, but no later than sixty (60) days after the last day of each of
Borrower’s fiscal years, Borrower’s annual financial projections for the entire
current fiscal year as approved by Borrower’s Board of Directors, which such
annual financial projections shall be set forth in a month-by-month format (such
annual financial projections as originally delivered to Collateral Agent and the
Lenders are referred to herein as the “Annual Projections”; provided that, any
revisions of the Annual Projections approved by Borrower’s Board of Directors
shall be delivered to Collateral Agent and the Lenders no later than seven
(7) days after such approval);

 

(iv)          within five (5) days of delivery, copies of all statements,
reports and notices made available to Borrower’s security holders or holders of
Subordinated Debt;

 

(v)           in the event that Borrower becomes subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within five
(5) days of filing, all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission,

 

(vi)          prompt notice of any amendments of or other changes to (A) the
capital structure of Borrower (including, without limitation, changes to the
classes, par value or number of the authorized or issued shares of capital stock
of the Borrower) that would require Borrower to file a report with the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended, if Borrower is subject to the reporting requirements thereof at such
time or (B) the Operating Documents of Borrower or any of its Subsidiaries,
together with any copies reflecting such amendments or changes with respect
thereto that would require Borrower to file a report with the Securities and
Exchange Commission under the Securities Exchange Act of 1934 if Borrower is
subject to the reporting requirements thereof at such time;

 

(vii)         prompt notice of any event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property;

 

(viii)        as soon as available, but no later than thirty (30) days after the
last day of each month, copies of the month-end account statements for each
Collateral Account maintained by Borrower or its Subsidiaries, which statements
may be provided to Collateral Agent and each Lender by Borrower or directly from
the applicable institution(s), and

 

(ix)          other information as reasonably requested by Collateral Agent or
any Lender.

 

(b)           Concurrently with the delivery of the financial statements
specified in Section 6.2(a)(i) above but no later than thirty (30) days after
the last day of each month, deliver to each Lender, a

 

10

--------------------------------------------------------------------------------


 

duly completed Compliance Certificate signed by a Responsible Officer, together
with detailed aged listings by invoice date of accounts receivable and accounts
payable.

 

(c)           Keep proper books of record and account in accordance with GAAP in
all material respects, in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities. 
Borrower shall, and shall cause each of its Subsidiaries to, allow Collateral
Agent or any Lender, at the sole cost of Borrower, during regular business hours
upon reasonable prior notice (provided that no notice shall be required when an
Event of Default has occurred and is continuing), to visit and inspect any of
its properties, to examine and make abstracts or copies from any of its books
and records, and to conduct a collateral audit and analysis of its operations
and the Collateral.  Such audits shall be conducted no more often than once
every year unless (and more frequently if) an Event of Default has occurred and
is continuing.

 

6.3          Inventory; Returns.  Keep all Inventory in good and marketable
condition (ordinary wear and tear excepted), free from material defects except
for Inventory for which adequate reserves have been made.  Returns and
allowances between Borrower, or any of its Subsidiaries, and their respective
Account Debtors shall follow Borrower’s, or such Subsidiary’s, customary
practices as they exist at the Effective Date.  Borrower must promptly notify
Collateral Agent and the Lenders of all returns, recoveries, disputes and claims
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)
individually or in the aggregate in any fiscal year.

 

6.4          Taxes; Pensions.  Timely file and require each of its Subsidiaries
to timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely file, all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower or its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Lenders, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with the terms of such plans.

 

6.5          Insurance.  Keep Borrower’s and its Subsidiaries’ business and the
Collateral insured for risks and in amounts as are usually insured against by
similar companies engaged in the same or similar industry, location and business
as the Borrower and its Subsidiaries, or as Collateral Agent or any Lender may
reasonably request.  Insurance policies shall be in a form, with companies, and
in amounts that are reasonably satisfactory to Collateral Agent and Lenders. 
All property policies shall have a lender’s loss payable endorsement showing
Collateral Agent as lender loss payee and waive subrogation against Collateral
Agent, and all liability policies shall show, or have endorsements showing,
Collateral Agent, as additional insured.  The Collateral Agent shall be named as
lender loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Collateral Agent, that it will
give the Collateral Agent thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled.  At Collateral
Agent’s or any Lender’s request, Borrower shall deliver certified copies of
policies and evidence of all premium payments.  Proceeds payable under any
policy shall, at Collateral Agent’s or any Lender’s option, be payable to
Collateral Agent, for the ratable benefit of the Lenders, on account of the
Obligations.  Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to Two Hundred Fifty Thousand Dollars
($250,000.00) with respect to any loss, but not exceeding Two Hundred Fifty
Thousand Dollars ($250,000.00), in the aggregate for all losses under all
casualty policies in any one year, toward the replacement or repair of destroyed
or damaged property; provided that any such replaced or repaired property
(i) shall be of equal or like value as the replaced or repaired Collateral and
(ii) shall be deemed Collateral in which Collateral Agent has been granted a
first priority security interest (subject to Permitted Liens that are allowed
pursuant to the terms hereof to take priority over Collateral Agent’s security
interest), and (b) after the occurrence and during the continuance of an Event
of Default, all proceeds payable under such casualty policy shall, at the option
of Collateral Agent, be payable to Collateral Agent, for the ratable benefit of
the Lenders, on account of the Obligations.  If Borrower or any of its
Subsidiaries fails to obtain insurance as required under this Section 6.5 or to
pay any amount or furnish any required proof of payment to third persons,
Collateral Agent and/or any Lender may make, at Borrower’s expense, all or part
of such payment or obtain such insurance policies required in this Section 6.5,
and take any action under the policies Collateral Agent or such Lender deems
prudent.

 

11

--------------------------------------------------------------------------------


 

6.6          Operating Accounts.

 

(a)           Maintain all of Borrower’s and its Subsidiaries’ Collateral
Accounts with Bank or its Affiliates in accounts which are subject to a Control
Agreement in favor of Collateral Agent.

 

(b)           Neither Borrower nor any of its Subsidiaries shall maintain any
Collateral Accounts except Collateral Accounts maintained in accordance with
Section 6.6(a).

 

6.7          Protection of Intellectual Property Rights; Notice of License
Agreements.  Borrower and each of its Subsidiaries shall: (a) use commercially
reasonable efforts to protect, defend and maintain the validity and
enforceability of its Intellectual Property that is material to Borrower’s
business; (b) promptly advise Collateral Agent and each Lender in writing of
material infringement by a third party of its Intellectual Property; and (c) not
allow any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Collateral Agent’s and each
Lender’s prior written consent.  Borrower shall provide written notice to
Collateral Agent and each Lender within twenty (20) days of Borrower or any of
its Subsidiaries entering into or becoming bound by any license or agreement
with respect to which Borrower or any Subsidiary is the licensee (other than
over-the-counter software that is commercially available to the public).

 

6.8          Litigation Cooperation.  Commencing on the Effective Date and
continuing through the termination of this Agreement, make available to
Collateral Agent and the Lenders, without expense to Collateral Agent or the
Lenders, Borrower and each of Borrower’s officers, employees and agents and
Borrower’s Books, to the extent that Collateral Agent or any Lender may
reasonably deem them necessary to prosecute or defend any third-party suit or
proceeding instituted by or against Collateral Agent or any Lender with respect
to any Collateral or relating to Borrower.

 

6.9          Notices of Litigation and Default.  Borrower will give prompt
written notice to Collateral Agent and the Lenders of any litigation or
governmental proceedings pending or threatened (in writing) against Borrower or
any of its Subsidiaries, which could reasonably be expected to result in damages
or costs to Borrower or any of its Subsidiaries of Two Hundred Fifty Thousand
Dollars ($250,000.00) or more or which could reasonably be expected to have a
Material Adverse Change.  Without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within five
(5) Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and the Lenders of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.

 

6.10        Intentionally Omitted.

 

6.11        Landlord Waivers; Bailee Waivers.  In the event that Borrower or any
of its Subsidiaries, after the Effective Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral with, or deliver any portion of the Collateral to, a bailee, in each
case pursuant to Section 7.2, then Borrower or such Subsidiary will first
provide prior written notice to Collateral Agent and each Lender and, in the
event that the Collateral at any new location has a book value in excess of Two
Hundred Fifty Thousand ($250,000.00) in the aggregate, such bailee or landlord,
as applicable, must execute and deliver a bailee waiver or landlord waiver, as
applicable, in form and substance reasonably satisfactory to Collateral Agent
and each Lender prior to the addition of any new offices or business locations,
or any such storage with or delivery to any such bailee, as the case may be.

 

6.12        Creation/Acquisition of Subsidiaries.  In the event Borrower, or any
of its Subsidiaries creates or acquires any Subsidiary, Borrower shall provide
prior written notice to Collateral Agent and each Lender of the creation or
acquisition of such new Subsidiary and take all such action as may be reasonably
required by Collateral Agent or any Lender to cause each such Subsidiary to
become a co-Borrower hereunder or to guarantee the Obligations of Borrower under
the Loan Documents and, in each case, grant a continuing pledge and security
interest in and to the assets of such Subsidiary (substantially as described on
Exhibit A hereto); and Borrower (or its Subsidiary, as applicable) shall grant
and pledge to Collateral Agent, for the ratable benefit of the Lenders, a
perfected security interest in the stock, units or other evidence of ownership
of each such newly created Subsidiary;

 

12

--------------------------------------------------------------------------------


 

provided, however, that solely in the circumstance in which Borrower or any
Subsidiary creates or acquires a Foreign Subsidiary in an acquisition permitted
by Section 7.7 hereof or otherwise approved by the Required Lenders, (i) such
Foreign Subsidiary shall not be required to guarantee the Obligations of
Borrower under the Loan Documents and grant a continuing pledge and security
interest in and to the assets of such Foreign Subsidiary, and (ii) Borrower
shall not be required to grant and pledge to Collateral Agent, for the ratable
benefit of Lenders, a perfected security interest in more than sixty-five
percent (65%) of the stock, units or other evidence of ownership of such Foreign
Subsidiary, if Borrower demonstrates to the reasonable satisfaction of
Collateral Agent and Lenders that such Foreign Subsidiary providing such
guarantee or pledge and security interest or Borrower providing a perfected
security interest in more than sixty-five percent (65%) of the stock, units or
other evidence of ownership would create a present and existing adverse tax
consequence to Borrower under the U.S. Internal Revenue Code.

 

6.13        Further Assurances.

 

(a)           Execute any further instruments and take further action as
Collateral Agent or any Lender reasonably requests to perfect or continue
Collateral Agent’s Lien in the Collateral or to effect the purposes of this
Agreement.

 

(b)           Deliver to Collateral Agent and Lenders, within five (5) Business
Days after the same are sent or received, copies of all material correspondence,
reports, documents and other filings with any Governmental Authority that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals material to Borrower’s business or otherwise could
reasonably be expected to have a Material Adverse Change.

 

7.             NEGATIVE COVENANTS

 

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

 

7.1          Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn out or obsolete
Equipment or Equipment no longer used or useful in the business of Borrower or
any Subsidiary in Borrower’s good faith business judgment; and (c) in connection
with Permitted Liens, Permitted Investments and Permitted Licenses.

 

7.2          Changes in Business, Management, Ownership, or Business Locations. 
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by Borrower as of the Effective Date or
reasonably related thereto; (b) liquidate or dissolve; (c)(i) any Key Person
shall cease to be actively engaged in the management of Borrower unless written
notice thereof is provided to Collateral Agent and Lenders within five (5) days
of such change or (ii) fail to appoint an interim replacement for any Key Person
for more than sixty (60) consecutive days; (d) enter into any transaction or
series of related transactions in which the stockholders of Borrower who were
not stockholders immediately prior to the first such transaction own more than
forty nine percent (49%) of the voting stock of Borrower immediately after
giving effect to such transaction or related series of such transactions (other
than by the sale of Borrower’s equity securities in a public offering or to
investors in a private placement, provided that such investors shall be
reasonably acceptable to Collateral Agent and the Required Lenders, it being
understood that the Borrower’s existing principal stockholders shall be deemed
to be reasonable acceptable to Collateral Agent and the Required Lenders); or
(e) suffer the resignation of one or more directors from its board of directors
in anticipation of Borrower’s insolvency.  Borrower shall not, without at least
ten (10) days’ prior written notice to Collateral Agent and Lenders: (A) add any
new offices or business locations, including warehouses (unless such new offices
or business locations contain less than Two Hundred Fifty Thousand Dollars
($250,000.00) in assets or property of Borrower or any of its Subsidiaries);
(B) change its jurisdiction of organization, (C) change its organizational
structure or type, (D) change its legal name, or (E) change any organizational
number (if any) assigned by its jurisdiction of organization.

 

7.3          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary (provided such surviving Subsidiary is a
“co-Borrower” hereunder or has provided a secured Guaranty of

 

13

--------------------------------------------------------------------------------


 

Borrower’s Obligations hereunder) or with (or into) Borrower provided Borrower
is the surviving legal entity, and as long as no Event of Default is occurring
prior thereto or arises as a result therefrom.  Without limiting the foregoing,
Borrower shall not, without Collateral Agent’s and each Lender’s prior written
consent, enter into any binding contractual arrangement with any Person to
attempt to facilitate a merger or acquisition of Borrower, unless (i) no Event
of Default exists when such agreement is entered into by Borrower, (ii) such
agreement does not give such Person the right to claim any fees, payments or
damages from Borrower in excess of Five Hundred Thousand Dollars ($500,000.00),
and (iii) Borrower notifies Collateral Agent and Lenders in advance of entering
into such an agreement.

 

7.4          Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

7.5          Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein (except for Permitted Liens that are
permitted by the terms of this Agreement to have priority over Collateral
Agent’s Lien), or enter into any agreement, document, instrument or other
arrangement (except (i) with or in favor of Collateral Agent, for the ratable
benefit of the Lenders and (ii) with or in favor of Forest pursuant to the
License Option Agreement; which such agreement as provided for in the License
Option Agreement shall terminate upon termination of the License Option
Agreement) with any Person which directly or indirectly prohibits or has the
effect of prohibiting Borrower, or any of its Subsidiaries, from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of Borrower’s or such Subsidiary’s Intellectual Property, except as is
otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein.

 

7.6          Maintenance of Collateral Accounts.  Maintain any Collateral
Account except pursuant to the terms of Section 6.6 hereof.

 

7.7          Distributions; Investments. (a) Pay any dividends (other than
dividends payable solely in capital stock) or make any distribution or payment
in respect of or redeem, retire or purchase any capital stock (other than
(i) repurchases pursuant to the terms of employee stock purchase plans, employee
restricted stock agreements, stockholder rights plans, director or consultant
stock option plans, or similar plans, provided such repurchases do not exceed
Two Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate per fiscal
year or (ii) non-cash conversions of any convertible equity securities into
other equity securities pursuant to the terms of such convertible securities in
exchange thereof) or (b) directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.

 

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower or any
of its Subsidiaries, except for (a) transactions that are in the ordinary course
of Borrower’s or such Subsidiary’s business, upon fair and reasonable terms that
are no less favorable to Borrower or such Subsidiary than would be obtained in
an arm’s length transaction with a non-affiliated Person, (b) Subordinated Debt
or equity investments by Borrower’s investors in Borrower or its Subsidiaries,
and (c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans and indemnification arrangements) consistent with
Borrower’s past practices.

 

7.9          Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to the Lenders.

 

7.10        Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the applicable provisions of the Federal Fair
Labor Standards Act or violate any other law

 

14

--------------------------------------------------------------------------------


 

or regulation, if the violation could reasonably be expected to have a Material
Adverse Change, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower or any of its
Subsidiaries, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other Governmental Authority.

 

7.11        Compliance with Anti-Terrorism Laws.  Collateral Agent hereby
notifies Borrower and each of its Subsidiaries that pursuant to the requirements
of Anti-Terrorism Laws, and Collateral Agent’s policies and practices,
Collateral Agent is required to obtain, verify and record certain information
and documentation that identifies Borrower and each of its Subsidiaries and
their principals, which information includes the name and address of Borrower
and each of its Subsidiaries and their principals and such other information
that will allow Collateral Agent to identify such party in accordance with
Anti-Terrorism Laws.  Neither Borrower nor any of its Subsidiaries shall, nor
shall Borrower or any of its Subsidiaries permit any Affiliate to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists.  Borrower and each of its
Subsidiaries shall immediately notify Collateral Agent and Lenders if Borrower
or such Subsidiary has knowledge that Borrower, or any Subsidiary or Affiliate
of Borrower, is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering.  Neither
Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of its
Subsidiaries, permit any Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or any
similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.

 

8.             EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1          Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligation within three (3) Business Days after such Obligation is due and
payable (which three (3) Business Days grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to
Section 9.1(a) hereof).  During the cure period, the failure to cure the payment
default is not an Event of Default (but no Credit Extension will be made during
the cure period);

 

8.2          Covenant Default.

 

(a)           Borrower or any of its Subsidiaries fails or neglects to perform
any obligation in Sections 6.1(a) (Governmental Compliance), 6.2 (Financial
Statements, Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6 (Operating
Accounts), 6.7 (Protection of Intellectual Property Rights; Notice of License
Agreements), 6.9 (Notice of Litigation and Default), 6.11 (Landlord Waivers;
Bailee Waivers), 6.12 (Creation/Acquisition of Subsidiaries) or 6.13 (Further
Assurances) or Borrower violates any covenant in Section 7; or

 

(b)           Borrower, or any of its Subsidiaries, fails or neglects to
perform, keep, or observe any other term, provision, condition, covenant or
agreement contained in this Agreement or any Loan Documents, and as to any
default (other than those specified in this Section 8) under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure the default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten
(10) day period or cannot after diligent attempts by Borrower be cured within
such ten (10) day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional period (which shall not
in any case exceed forty (40) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (but no Credit Extensions shall be made during such cure
period).  Grace periods

 

15

--------------------------------------------------------------------------------


 

provided under this Section shall not apply, among other things, to financial
covenants or any other covenants set forth in subsection (a) above;

 

8.3          Material Adverse Change.  If there occurs any circumstance or
circumstances which would reasonably be expected to have a Material Adverse
Change;

 

8.4          Attachment; Levy; Restraint on Business.

 

(a)           (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or any of its Subsidiaries or of any
entity under control of Borrower or its Subsidiaries on deposit with any Lender
or any Lender’s Affiliate or any bank or other institution at which Borrower or
any of its Subsidiaries maintains a Collateral Account, or (ii) a notice of
lien, levy, or assessment is filed against Borrower or any of its Subsidiaries
or their respective assets by any government agency, and the same under
subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; and

 

(b)           (i) any material portion of Borrower’s or any of its Subsidiaries’
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower or
any of its Subsidiaries from conducting any part of its business;

 

8.5          Insolvency.  (a) Borrower or any of its Subsidiaries is or becomes
Insolvent; (b) Borrower or any of its Subsidiaries begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against Borrower or any of
its Subsidiaries and not dismissed or stayed within forty-five (45) days (but no
Credit Extensions shall be made while Borrower or any Subsidiary is Insolvent
and/or until any Insolvency Proceeding is dismissed);

 

8.6          Other Agreements.  There is a default in any agreement to which
Borrower or any of its Subsidiaries is a party with a third party or parties
(a) resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of Two Hundred Fifty Thousand Dollars ($250,000.00), (b) in connection with any
lease of real property for Borrower’s principal place of business which permits
the landlord to terminate such lease, or (c) that could reasonably be expected
to have a Material Adverse Change;

 

8.7          Judgments.  One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least Two
Hundred Fifty Thousand Dollars ($250,000.00) (not covered by independent
third-party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower or any of its Subsidiaries and shall
remain unsatisfied, unvacated, or unstayed for a period of ten (10) days after
the entry thereof (provided that no Credit Extensions will be made prior to the
satisfaction, vacation, or stay of such judgment, order or decree);

 

8.8          Misrepresentations.  Borrower or any of its Subsidiaries or any
Person acting for Borrower or any of its Subsidiaries makes any representation,
warranty, or other statement now or later in this Agreement, any Loan Document
or in any writing delivered to Collateral Agent and/or Lenders or to induce
Collateral Agent and/or the Lenders to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect when made;

 

8.9          Subordinated Debt.  A default or breach occurs under any agreement
between Borrower or any of its Subsidiaries and any creditor of Borrower or any
of its Subsidiaries that signed a subordination, intercreditor, or other similar
agreement with Collateral Agent or the Lenders, or any creditor that has signed
such an agreement with Collateral Agent or the Lenders breaches any terms of
such agreement;

 

8.10        Guaranty.  (a) Any Guaranty terminates or ceases for any reason to
be in full force and effect; (b) any Guarantor does not perform any obligation
or covenant under any Guaranty; (c) any circumstance described in Sections 8.3,
8.4, 8.5, 8.7, or 8.8 occurs with respect to any Guarantor, or (d) the death,
liquidation, winding up, or termination of existence of any Guarantor;

 

16

--------------------------------------------------------------------------------


 

8.11        Governmental Approvals.  Any Governmental Approval shall have been
revoked, rescinded, suspended, modified in an adverse manner, or not renewed in
the ordinary course for a full term and such revocation, rescission, suspension,
modification or non-renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change; or

 

8.12        Lien Priority.  Any Lien created hereunder or by any other Loan
Document shall at any time fail to constitute a valid and perfected Lien on any
of the Collateral purported to be secured thereby, subject to no prior or equal
Lien, other than Permitted Liens which are permitted to have priority in
accordance with the terms of this Agreement, provided that such circumstance is
not due to Collateral Agent’s failure to file an appropriate continuation
financing statement, amendment financing statement or initial financing
statement.

 

9.             RIGHTS AND REMEDIES

 

9.1          Rights and Remedies.

 

(a)           Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent may, and at the written direction of Required Lenders
shall, without notice or demand, do any or all of the following: (i) deliver
notice of the Event of Default to Borrower, (ii) by notice to Borrower declare
all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations shall be immediately due and
payable without any action by Collateral Agent or the Lenders) or (iii) by
notice to Borrower suspend or terminate the obligations, if any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders (but if an Event of Default described in Section 8.5 occurs all
obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Collateral Agent and/or the Lenders shall be immediately terminated
without any action by Collateral Agent or the Lenders).

 

(b)           Without limiting the rights of Collateral Agent and the Lenders
set forth in Section 9.1(a) above, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right,
without notice or demand, to do any or all of the following:

 

(i)            foreclose upon and/or sell or otherwise liquidate, the
Collateral;

 

(ii)           apply to the Obligations any (a) balances and deposits of
Borrower that Collateral Agent or any Lender holds or controls, or (b) any
amount held or controlled by Collateral Agent or any Lender owing to or for the
credit or the account of Borrower; and/or

 

(iii)          commence and prosecute an Insolvency Proceeding or consent to
Borrower commencing any Insolvency Proceeding.

 

(c)           Without limiting the rights of Collateral Agent and the Lenders
set forth in Sections 9.1(a) and (b) above, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right,
without notice or demand, to do any or all of the following:

 

(i)            settle or adjust disputes and claims directly with Account
Debtors for amounts on terms and in any order that Collateral Agent considers
advisable, notify any Person owing Borrower money of Collateral Agent’s security
interest in such funds, and verify the amount of such account;

 

(ii)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Collateral Agent requests
and make it available in a location as Collateral Agent reasonably designates. 
Collateral Agent may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Collateral Agent a
license to enter and occupy any of its premises, without charge, to exercise any
of Collateral Agent’s rights or remedies;

 

17

--------------------------------------------------------------------------------


 

(iii)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, and/or advertise for sale, the Collateral.  Collateral Agent is hereby
granted a non-exclusive, royalty-free license or other right to use, without
charge, Borrower’s and each of its Subsidiaries’ labels, patents, copyrights,
mask works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Collateral Agent’s exercise of its rights
under this Section 9.1, Borrower’s and each of its Subsidiaries’ rights under
all licenses and all franchise agreements inure to Collateral Agent, for the
benefit of the Lenders;

 

(iv)          place a “hold” on any account maintained with Collateral Agent or
the Lenders and/or deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(v)           demand and receive possession of Borrower’s Books;

 

(vi)          appoint a receiver to seize, manage and realize any of the
Collateral, and such receiver shall have any right and authority as any
competent court will grant or authorize in accordance with any applicable law,
including any power or authority to manage the business of Borrower or any of
its Subsidiaries; and

 

(vii)         subject to clauses 9.1(a) and (b), exercise all rights and
remedies available to Collateral Agent and each Lender under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

 

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent
Circumstance.  As used in the immediately preceding sentence, “Exigent
Circumstance” means any event or circumstance that, in the reasonable judgment
of Collateral Agent, imminently threatens the ability of Collateral Agent to
realize upon all or any material portion of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
or material waste thereof, or failure of Borrower or any of its Subsidiaries
after reasonable demand to maintain or reinstate adequate casualty insurance
coverage, or which, in the reasonable judgment of Collateral Agent, could
reasonably be expected to result in a material diminution in value of the
Collateral.

 

9.2          Power of Attorney.  Borrower hereby irrevocably appoints Collateral
Agent as its lawful attorney-in-fact, solely exercisable upon the occurrence and
during the continuance of an Event of Default, to: (a) endorse Borrower’s or any
of its Subsidiaries’ name on any checks or other forms of payment or security;
(b) sign Borrower’s or any of its Subsidiaries’ name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Collateral Agent determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Collateral Agent or a third party as the Code or any applicable law
permits.  Borrower hereby appoints Collateral Agent as its lawful
attorney-in-fact to sign Borrower’s or any of its Subsidiaries’ name on any
documents necessary to perfect or continue the perfection of Collateral Agent’s
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Obligations (other than inchoate indemnity obligations)
have been satisfied in full and Collateral Agent and the Lenders are under no
further obligation to make Credit Extensions hereunder.  Collateral Agent’s
foregoing appointment as Borrower’s or any of its Subsidiaries’ attorney in
fact, and all of Collateral Agent’s rights and powers, coupled with an interest,
are irrevocable until all Obligations (other than inchoate indemnity
obligations) have been fully repaid and performed and Collateral Agent’s and the
Lenders’ obligation to provide Credit Extensions terminates.

 

9.3          Protective Payments.  If Borrower or any of its Subsidiaries fail
to obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which Borrower or any of its
Subsidiaries is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and

 

18

--------------------------------------------------------------------------------


 

immediately due and payable, bearing interest at the Default Rate, and secured
by the Collateral.  Collateral Agent will make reasonable efforts to provide
Borrower with notice of Collateral Agent obtaining such insurance or making such
payment at the time it is obtained or paid or within a reasonable time
thereafter.  No such payments by Collateral Agent are deemed an agreement to
make similar payments in the future or Collateral Agent’s waiver of any Event of
Default.

 

9.4          Application of Payments and Proceeds.  Notwithstanding anything to
the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to
Collateral Agent or any Lender under the Loan Documents.  Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.  In carrying
out the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.  Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided otherwise. 
Collateral Agent, or if applicable, each Lender, shall promptly remit to the
other Lenders such sums as may be necessary to ensure the ratable repayment of
each Lender’s portion of any Term Loan and the ratable distribution of interest,
fees and reimbursements paid or made by Borrower.  Notwithstanding the
foregoing, a Lender receiving a scheduled payment shall not be responsible for
determining whether the other Lenders also received their scheduled payment on
such date; provided, however, if it is later determined that a Lender received
more than its ratable share of scheduled payments made on any date or dates,
then such Lender shall remit to Collateral Agent or other Lenders such sums as
may be necessary to ensure the ratable payment of such scheduled payments, as
instructed by Collateral Agent.  If any payment or distribution of any kind or
character, whether in cash, properties or securities, shall be received by a
Lender in excess of its ratable share, then the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for and shall be promptly paid over to the other Lender for
application to the payments of amounts due on the other Lenders’ claims.  To the
extent any payment for the account of Borrower is required to be returned as a
voidable transfer or otherwise, the Lenders shall contribute to one another as
is necessary to ensure that such return of payment is on a pro rata basis.  If
any Lender shall obtain possession of any Collateral, it shall hold such
Collateral for itself and as agent and bailee for Collateral Agent and other
Lenders for purposes of perfecting Collateral Agent’s security interest therein.

 

9.5          Liability for Collateral.  So long as Collateral Agent and the
Lenders comply with reasonable banking practices regarding the safekeeping of
the Collateral in the possession or under the control of Collateral Agent and
the Lenders, Collateral Agent and the Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.

 

9.6          No Waiver; Remedies Cumulative.  Failure by Collateral Agent or any
Lender, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Collateral Agent or any Lender thereafter to demand
strict performance and compliance herewith or therewith.  No waiver hereunder
shall be effective unless signed by Collateral Agent and the Required Lenders
and then is only effective for the specific instance and purpose for which it is
given.  The rights and remedies of Collateral Agent and the Lenders under this
Agreement and the other Loan Documents are cumulative.  Collateral Agent and the
Lenders have all rights and remedies provided under the Code, any applicable
law, by law, or in equity.  The exercise by Collateral Agent or any Lender of
one right or remedy is

 

19

--------------------------------------------------------------------------------


 

not an election, and Collateral Agent’s or any Lender’s waiver of any Event of
Default is not a continuing waiver.  Collateral Agent’s or any Lender’s delay in
exercising any remedy is not a waiver, election, or acquiescence.

 

9.7          Demand Waiver.  Borrower waives, to the fullest extent permitted by
law, demand, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Subsidiary is liable.

 

10.          NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission or electronic mail; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below.  Any of Collateral Agent,
Lender or Borrower may change its mailing address or facsimile number by giving
the other party written notice thereof in accordance with the terms of this
Section 10.

 

If to Borrower:

 

TREVENA, INC.

1018 West 8th Avenue, Suite A
King of Prussia, PA 19406

Attn: Roberto Cuca and John Limongelli

Fax: (610) 354-8850

Email: rcuca@trevenainc.com

jlimongelli@trevenainc.com

 

 

 

with a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103

Attn: Joanne R. Soslow

Fax: (215) 963-5001

Email: jsoslow@morganlewis.com

 

 

 

If to Collateral Agent:

 

OXFORD FINANCE LLC

133 North Fairfax Street

Alexandria, Virginia 22314

Attention: Legal Department

Fax: (703) 519-5225

Email: LegalDepartment@oxfordfinance.com

 

 

 

with a copy (which shall not constitute notice) to:

 

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121-1909

Attn: George Samuel

Fax: (858) 550 6420

Email: gsamuel@cooley.com

 

 

 

If to Square 1:

 

SQUARE 1 BANK

406 Blackwell Street, Suite 240
Durham, North Carolina 27701

Attention: Loan Operations Manager and Mara Huntington

Fax: (919) 314-3080

 

20

--------------------------------------------------------------------------------


 

 

 

Email: mhuntington@square1bank.com

 

 

 

with a copy (which shall not constitute notice) to:

 

406 Blackwell Street, Suite 240
Durham, North Carolina 27701

Attention: Nick Nance

Fax: (919) 597-7506

Email: nnance@square1bank.com

 

11.          CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

New York law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower, Lenders and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in the City of New York,
Borough of Manhattan.  NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND THE
LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH COLLATERAL AGENT
AND THE LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM
NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
COLLATERAL AGENT’S AND THE LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY. 
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court.  Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, first class, registered or
certified mail return receipt requested, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12.          GENERAL PROVISIONS

 

12.1        Successors and Assigns. This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not
transfer, pledge or assign this Agreement or any rights or obligations under it
without Collateral Agent’s and each Lender’s prior written consent (which may be
granted or withheld in Collateral Agent’s and each Lender’s discretion, subject
to Section 12.6).  The Lenders have the right, without the consent of or notice
to Borrower, to sell, transfer, assign, pledge, negotiate, or grant
participation in (any such sale, transfer, assignment, negotiation, or grant of
a participation, a “Lender Transfer”) all or any part of, or any interest in,
the Lenders’ obligations, rights, and benefits under this Agreement and the
other Loan Documents; provided, however, that any such Lender Transfer (other
than a transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”).  Borrower and Collateral Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned until Collateral Agent shall have
received and accepted an effective assignment agreement in form satisfactory to
Collateral Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee or Approved Lender as Collateral Agent reasonably shall
require.  Notwithstanding anything to the contrary contained herein, so long as
no Event of Default has occurred and is continuing, no Lender Transfer (other
than a Lender Transfer (i) in respect of the Warrants or (ii) in connection with
(x) assignments by a Lender due to a forced divestiture at the request of any
regulatory agency; or (y) upon the occurrence of a default, event of default or
similar occurrence with respect to a

 

21

--------------------------------------------------------------------------------


 

Lender’s own financing or securitization transactions) shall be permitted,
without Borrower’s consent, to any Person which is an Affiliate or Subsidiary of
Borrower, a direct competitor of Borrower or a vulture hedge fund, each as
determined by Collateral Agent.

 

12.2        Indemnification.  Borrower agrees to indemnify, defend and hold
Collateral Agent and the Lenders and their respective directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders (each, an “Indemnified Person”)
harmless against:  (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with; related
to; following; or arising from, out of or under, the transactions contemplated
by the Loan Documents; and (b) all losses or Lenders’ Expenses incurred, or paid
by Indemnified Person in connection with; related to; following; or arising
from, out of or under, the transactions contemplated by the Loan Documents
between Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct.  Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnified Person) in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnified Person shall be designated a party thereto and including
any such proceeding initiated by or on behalf of Borrower, and the reasonable
expenses of investigation by engineers, environmental consultants and similar
technical personnel and any commission, fee or compensation claimed by any
broker (other than any broker retained by Collateral Agent or Lenders) asserting
any right to payment for the transactions contemplated hereby which may be
imposed on, incurred by or asserted against such Indemnified Person as a result
of or in connection with the transactions contemplated hereby and the use or
intended use of the loan proceeds except for liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements directly caused by such Indemnified Person’s gross negligence or
willful misconduct.

 

12.3        Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.4        Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.5        Correction of Loan Documents.  Collateral Agent and the Lenders may
correct patent errors and fill in any blanks in this Agreement and the other
Loan Documents consistent with the agreement of the parties, and Collateral
Agent shall deliver to Borrower copies of all Loan Documents so modified.

 

12.6        Amendments in Writing; Integration.  (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower or any of its Subsidiaries therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders provided that:

 

(i)            no such amendment, waiver or other modification that would have
the effect of increasing or reducing a Lender’s Term Loan Commitment or
Commitment Percentage shall be effective as to such Lender without such Lender’s
written consent;

 

(ii)           no such amendment, waiver or modification that would affect the
rights and duties of Collateral Agent shall be effective without Collateral
Agent’s written consent or signature;

 

(iii)          no such amendment, waiver or other modification shall, unless
signed by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Term Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Term Loan (B) postpone the date fixed for, or
waive, any payment of principal of any Term Loan or of interest on any Term Loan
(other than default interest) or any fees provided for hereunder (other than
late charges or for any termination of any commitment); (C) change the
definition of the term “Required Lenders” or the percentage of Lenders which
shall be required for the Lenders to take any action hereunder; (D) release all
or substantially all of any material portion of the Collateral, authorize
Borrower to sell or otherwise dispose of all or

 

22

--------------------------------------------------------------------------------


 

substantially all or any material portion of the Collateral or release any
Guarantor of all or any portion of the Obligations or its guaranty obligations
with respect thereto, except, in each case with respect to this clause (D), as
otherwise may be expressly permitted under this Agreement or the other Loan
Documents (including in connection with any disposition permitted hereunder);
(E) amend, waive or otherwise modify this Section 12.6 or the definitions of the
terms used in this Section 12.6 insofar as the definitions affect the substance
of this Section 12.6; (F) consent to the assignment, delegation or other
transfer by Borrower of any of its rights and obligations under any Loan
Document or release Borrower of its payment obligations under any Loan Document,
except, in each case with respect to this clause (F), pursuant to a merger or
consolidation permitted pursuant to this Agreement; (G) amend any of the
provisions of Section 9.4 or amend any of the definitions of Pro Rata Share,
Term Loan Commitment, Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder; (H) subordinate the Liens granted in favor of Collateral
Agent securing the Obligations; or (I) amend any of the provisions of
Section 12.10.  It is hereby understood and agreed that all Lenders shall be
deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F), (G) and (H) of the
preceding sentence;

 

(iv)          the provisions of the foregoing clauses (i), (ii) and (iii) are
subject to the provisions of any interlender or agency agreement among the
Lenders and Collateral Agent pursuant to which any Lender may agree to give its
consent in connection with any amendment, waiver or modification of the Loan
Documents only in the event of the unanimous agreement of all Lenders.

 

(b)           Other than as expressly provided for in Section 12.6(a)(i)-(iii),
Collateral Agent may, if requested by the Required Lenders, from time to
time designate covenants in this Agreement less restrictive by notification to a
representative of Borrower.

 

(c)           This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

 

12.7        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.8        Survival.  All covenants, representations and warranties made in
this Agreement continue in full force and effect until this Agreement has
terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been satisfied.  The obligation
of Borrower in Section 12.2 to indemnify each Lender and Collateral Agent, as
well as the confidentiality provisions in Section 12.9 below, shall survive
until the statute of limitations with respect to such claim or cause of action
shall have run.

 

12.9        Confidentiality.  In handling any confidential information of
Borrower, the Lenders and Collateral Agent shall exercise the same degree of
care that it exercises for their own proprietary information, but disclosure of
information may be made: (a) subject to the terms and conditions of this
Agreement, to the Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, or
in connection with a Lender’s own financing or securitization transactions and
upon the occurrence of a default, event of default or similar occurrence with
respect to such financing or securitization transaction; (b) to prospective
transferees (other than those identified in (a) above) or purchasers of any
interest in the Credit Extensions (provided, however, the Lenders and Collateral
Agent shall, except upon the occurrence and during the continuance of an Event
of Default, obtain such prospective transferee’s or purchaser’s agreement to the
terms of this provision or to confidentiality terms no less restrictive than
those contained in this Section); (c) as required by law, regulation, subpoena,
or other order; (d) to Lenders’ or Collateral Agent’s regulators or as otherwise
required in connection with an examination or audit; (e) as Collateral Agent and
Lenders reasonably consider appropriate in exercising remedies under the Loan
Documents; and (f) to third party service providers of the Lenders and/or
Collateral Agent so long as such service providers have executed a
confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes

 

23

--------------------------------------------------------------------------------


 

part of the public domain after disclosure to the Lenders and/or Collateral
Agent; or (ii) is disclosed to the Lenders and/or Collateral Agent by a third
party, if the Lenders and/or Collateral Agent does not know that the third party
is prohibited from disclosing the information.  Collateral Agent and the Lenders
may use confidential information for any purpose, including, without limitation,
for the development of client databases, reporting purposes, and market
analysis.  The provisions of the immediately preceding sentence shall survive
the termination of this Agreement.  The agreements provided under this
Section 12.9 supersede all prior agreements, understanding, representations,
warranties, and negotiations between the parties about the subject matter of
this Section 12.9.

 

12.10      Right of Set Off.  Borrower hereby grants to Collateral Agent and to
each Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them.  At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.11      Square 1 Bank as Agent.  Collateral Agent hereby appoints Square 1 as
its agent (and Square 1 hereby accepts such appointment) for the purpose of
perfecting Collateral Agent’s Liens in assets which, in accordance with
Article 8 or Article 9, as applicable, of the Code can be perfected by
possession or control, including without limitation, all deposit accounts
maintained at Square 1.

 

12.12      Cooperation of Borrower.  If necessary, Borrower agrees to
(i) execute any documents (including new Secured Promissory Notes) reasonably
required to effectuate and acknowledge each assignment of a Term Loan Commitment
or Loan to an assignee in accordance with Section 12.1, (ii) make Borrower’s
management available to meet with Collateral Agent or a Lender and prospective
participants and assignees of Term Loan Commitments or Credit Extensions (which
meetings shall be conducted no more often than twice every twelve months unless
an Event of Default has occurred and is continuing), and (iii) assist Collateral
Agent or the Lenders in the preparation of information relating to the financial
affairs of Borrower as any prospective participant or assignee of a Term Loan
Commitment or Term Loan reasonably may request. Subject to the provisions of
Section 12.9, Borrower authorizes each Lender to disclose to any prospective
participant or assignee of a Term Loan Commitment, any and all information in
such Lender’s possession concerning Borrower and its financial affairs which has
been delivered to such Lender by or on behalf of Borrower pursuant to this
Agreement, or which has been delivered to such Lender by or on behalf of
Borrower in connection with such Lender’s credit evaluation of Borrower prior to
entering into this Agreement.

 

13.          DEFINITIONS

 

13.1        Definitions.  As used in this Agreement, the following terms have
the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

24

--------------------------------------------------------------------------------


 

“Agreement” is defined in the preamble hereof.

 

“Amortization Date” is October 1, 2015; provided, however, (x) if Interest Only
Extension Event I or Interest Only Extension Event II has occurred, such date
shall be April 1, 2016 and (y) if Interest Only Extension Event I and Interest
Only Extension Event II have both occurred, such date shall be October 1, 2016.

 

“Annual Projections” is defined in Section 6.2(a).

 

“Anti-Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Approved Lender” is defined in Section 12.1.

 

“Bank” is defined in the preamble to this Agreement.

 

“Basic Rate” is the per annum rate of interest equal to six and one half percent
(6.50%).

 

“Blocked Person” is any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent.  For the avoidance of doubt, the direct
purchase by Borrower or any of its Subsidiaries of any Auction Rate Securities,
or purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower or any of its
Subsidiaries shall be conclusively determined by the Lenders as an ineligible
Cash Equivalent, and any such transaction shall expressly violate each other
provision of this Agreement governing Permitted Investments.  Notwithstanding
the foregoing, Cash Equivalents does not include and Borrower, and each of its
Subsidiaries, are prohibited from purchasing, purchasing

 

25

--------------------------------------------------------------------------------


 

participations in, entering into any type of swap or other equivalent derivative
transaction, or otherwise holding or engaging in any ownership interest in any
type of debt instrument, including, without limitation, any corporate or
municipal bonds with a long-term nominal maturity for which the interest rate is
reset through a dutch auction and more commonly referred to as an auction rate
security (each, an “Auction Rate Security”).

 

“Claims” are defined in Section 12.2.

 

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.

 

“Collateral Agent” is, Oxford, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

 

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower and such Subsidiary, and Collateral Agent pursuant
to which Collateral Agent obtains control (within the meaning of the Code) for
the benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

 

26

--------------------------------------------------------------------------------


 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
XXX9939, maintained with Bank.

 

“Disbursement Letter” is that certain form attached hereto as Exhibit B-1.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral Agent and Lenders. 
Notwithstanding the foregoing, (x) in connection with assignments by a Lender
due to a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party and (y) in connection with a Lender’s own financing or
securitization transactions, the restrictions set forth herein shall not apply
and Eligible Assignee shall mean any Person or party providing such financing or
formed to undertake such securitization transaction and any transferee of such
Person or party upon the occurrence of a default, event of default or similar
occurrence with respect to such financing or securitization transaction;
provided that no such sale, transfer, pledge or assignment under this clause
(y) shall release such Lender from any of its obligations hereunder or
substitute any such Person or party for such Lender as a party hereto until
Collateral Agent shall have received and accepted an effective assignment
agreement from such Person or party in form satisfactory to Collateral Agent
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Assignee as
Collateral Agent reasonably shall require.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

 

“Event of Default” is defined in Section 8.

 

“Excluded Accounts” are any accounts exclusively used for payroll, health
reimbursement, flexible spending and other employee wage and benefit payments to
or for the benefit of Borrower’s employees and

 

27

--------------------------------------------------------------------------------


 

identified to Collateral Agent and Lenders by Borrower as such in the Perfection
Certificate (provided the Borrower uses such accounts consistent with its
customary practice and the amounts included at no time exceed approximate
amounts that are needed to cover one payroll cycle, including related wage and
benefit payments for the Borrower’s employees).

 

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original principal amount of such Term Loan multiplied by the Final Payment
Percentage, payable to Collateral Agent, for the benefit of the Lenders.

 

“Final Payment Percentage” is five and one quarter of one percent (5.25%);
provided, however, upon the occurrence of (x) Interest Only Extension Event I or
Interest Only Extension Event II, such percentage shall be six and one tenth of
one percent (6.10%), (y) Interest Only Extension Event I and Interest Only
Extension Event II, such percentage shall be six and six tenths of one percent
(6.60%) and (z) the Maturity Date Extension Event, such percentage shall be
seven percent (7.00%).

 

“Financing Event” means Borrower’s receipt of net cash proceeds of at least
Fifty Million Dollars ($50,000,000.00) from its existing strategic partnership
and collaborative License Option Agreement with Forest, or another strategic
partnership in form and substance satisfactory to Collateral Agent and each
Lender.

 

“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof.

 

“Forest” means Forest Laboratories Holding Limited, a subsidiary of Forest
Laboratories, Inc.

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

 

“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

28

--------------------------------------------------------------------------------


 

“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent.

 

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Insolvent” means not Solvent.

 

“Intellectual Property” means all of Borrower’s or any Subsidiary’s right, title
and interest in and to the following:

 

(a)           its Copyrights, Trademarks and Patents;

 

(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;

 

(c)           any and all source code;

 

(d)           any and all design rights which may be available to Borrower;

 

(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

(f)            all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

 

“Interest Only Extension Event I” means Collateral Agent’s and Lenders’ receipt
on or before June 30, 2015 of the evidence of the TRV130 Phase IIb bunionectomy
study meeting its primary endpoint in form and substance satisfactory to
Collateral Agent and Lenders.

 

“Interest Only Extension Event II” means Collateral Agent’s and Lenders’ receipt
on or before March 31, 2016 of any of (X) (i) results of Borrower’s TRV027 phase
2b study that are sufficient to enable the advancement of TRV027 into phase 3
studies, accompanied by the data and rationale demonstrating the support to
advance into phase 3 studies, as evidenced by the Borrower’s delivery to the
Collateral Agent and Lenders of a certificate signed by each of Borrower’s Chief
Executive Officer and Chief Scientific Officer and stating that the Borrower
believes, based on its experience in the clinical development of pharmaceutical
products, that (1) the results provide sufficient clinical rationale for the
compound to proceed into phase 3 development and (2) such progression into phase
3 would not be prohibited by any Federal Food, Drug, and Cosmetic Act rule,
regulation, or dispute, (ii) a copy of a press release issued by the Borrower
stating that the results of Borrower’s TRV027 phase 2b study are sufficient to
enable the advancement of TRV027 into phase 3 studies, and (iii) a copy of a
resolution passed by Borrower’s board of directors, together with a certificate
of Borrower’s secretary certifying that such resolution has been passed by the
board of directors of Borrower and remains in full force and effect, authorizing
the Borrower to, and indicating that the Borrower intends to, advance into phase
3 studies and seek financing to support a phase 3 study, (Y) evidence of the
TRV027 phase 2b study meeting its primary endpoint in form and substance
satisfactory to Collateral Agent and Lenders, or (Z) evidence of the TRV027
phase 2b study meeting at least one of

 

29

--------------------------------------------------------------------------------


 

the Renegotiation Trigger Criteria set forth on Schedule 1.77 of the License
Option Agreement in form and substance satisfactory to Collateral Agent and
Lenders.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, payment
or capital contribution to any Person.

 

“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is Maxine
Gowen as of the Effective Date, (ii) Chief Financial Officer, who is Roberto
Cuca as of the Effective Date and (iii) Chief Scientific Officer, who is Michael
Lark as of the Effective Date.

 

“Lender” is any one of the Lenders.

 

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

 

“Lenders’ Expenses” are all reasonable audit fees and expenses, costs, and
expenses (including reasonable attorneys’ fees and expenses, as well as
appraisal fees, fees incurred on account of lien searches, inspection fees, and
filing fees) for preparing, amending, negotiating, administering, defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings) or otherwise incurred by
Collateral Agent and/or the Lenders in connection with the Loan Documents.

 

“License Agreement” means that certain License Agreement by and between Borrower
and Forest dated as of May 3, 2013.

 

“License Option Agreement” means that certain Option Agreement by and between
Borrower and Forest dated as of May 3, 2013.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificates, each Compliance Certificate, each Disbursement Letter, each Loan
Advance/Paydown Request Form, the Post Closing Letter, any subordination
agreements, any note, or notes or guaranties executed by Borrower or any other
Person, and any other present or future agreement entered into by Borrower, any
Guarantor or any other Person for the benefit of the Lenders and Collateral
Agent in connection with this Agreement; all as amended, restated, or otherwise
modified.

 

“Loan Advance/Paydown Request Form” is that certain form attached hereto as
Exhibit B-2.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations or
condition (financial or otherwise) of Borrower or any Subsidiary; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations.

 

“Maturity Date” is December 1, 2018; provided, however, upon the occurrence of
the Maturity Date Extension Event, such date shall be September 1, 2019.

 

“Maturity Date Extension Event” means Borrower’s achievement of each of Interest
Only Extension Event I, Interest Only Event II and the Financing Event.

 

30

--------------------------------------------------------------------------------


 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, in connection with,
related to, following, or arising from, out of or under, this Agreement or, the
other Loan Documents (other than the Warrants), or otherwise, including, without
limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents (other than the Warrants).

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment Date” is the first (1st) calendar day of each calendar month commencing
with October 1, 2014.

 

“Perfection Certificate” and “Perfection Certificates” is defined in
Section 5.1.

 

“Permitted Indebtedness” is:

 

(a)           Borrower’s Indebtedness to the Lenders and Collateral Agent under
this Agreement and the other Loan Documents;

 

(b)           Indebtedness existing on the Effective Date and disclosed on the
Perfection Certificate(s);

 

(c)           Subordinated Debt;

 

(d)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)           Indebtedness consisting of capitalized lease obligations and
purchase money Indebtedness, in each case incurred by Borrower or any of its
Subsidiaries to finance the acquisition, repair, improvement or construction of
fixed or capital assets of such person, provided that (i) the aggregate
outstanding principal amount of all such Indebtedness does not exceed Two
Hundred Fifty Thousand Dollars ($250,000.00) at any time and (ii) the principal
amount of such Indebtedness does not exceed the lower of the cost or fair market
value of the property so acquired or built or of such repairs or improvements
financed with such Indebtedness (each measured at the time of such acquisition,
repair, improvement or construction is made);

 

(f)            Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of Borrower’s business; and

 

(g)           Indebtedness consisting of obligations of Borrower or any of its
Subsidiaries to reimburse Borrower’s or such Subsidiary’s employees, officers or
directors for expenses incurred in the ordinary course of

 

31

--------------------------------------------------------------------------------


 

business in an aggregate principal amount not to exceed Fifty Thousand Dollars
($50,000.00) at any time outstanding;

 

(h)           other unsecured Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount not to exceed Fifty Thousand
Dollars ($50,000.00) at any time outstanding; and

 

(i)            extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (e) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose materially more burdensome terms upon Borrower, or
its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)           Investments disclosed on the Perfection Certificate(s) and
existing on the Effective Date;

 

(b)           (i) Investments consisting of cash and Cash Equivalents, and
(ii) any other Investments permitted by Borrower’s investment policy, as amended
from time to time, provided that any such investment policy (and any such
amendment thereto) has been approved in writing by Collateral Agent and Lenders;

 

(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower’s business;

 

(d)           Investments consisting of deposit accounts in which Collateral
Agent has a perfected security interest;

 

(e)           Investments in connection with Transfers permitted by Section 7.1;

 

(f)            Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors; not to exceed One Hundred Thousand Dollars ($100,000.00) in the
aggregate for (i) and (ii) in any fiscal year;

 

(g)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;

 

(h)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business; provided that this paragraph
(h) shall not apply to Investments of Borrower in any Subsidiary;

 

(i)            non-cash Investments in joint ventures or strategic alliances in
the ordinary course of Borrower’s business consisting of the non-exclusive
licensing of technology, the development of technology or the providing of
technical support;

 

(j)            extensions of trade credit in the ordinary course of business;
and

 

(k)           in addition to Investments otherwise expressly permitted by this
definition, Investments by the Borrower or any of its Subsidiaries in an
aggregate amount (valued at cost) not to exceed Fifty Thousand Dollars
($50,000.00) at any time in any fiscal year.

 

“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, (B) non-exclusive and exclusive licenses
for the use of the Intellectual Property of Borrower or any of its Subsidiaries
entered into in the ordinary course of business, provided, that, with respect to
each such license described in clause (B), (i) no Event of Default has occurred
or is continuing at the time of such license; (ii) the

 

32

--------------------------------------------------------------------------------


 

license constitutes an arms-length transaction, the terms of which, on their
face, do not provide for a sale or assignment of any Intellectual Property and
do not restrict the ability of Borrower or any of its Subsidiaries, as
applicable, to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property; (iii) in the case of any exclusive
license, (x) Borrower delivers ten (10) days’ prior written notice and a brief
summary of the terms of the proposed license to Collateral Agent and the Lenders
and delivers to Collateral Agent and the Lenders copies of the final executed
licensing documents in connection with the exclusive license promptly upon
consummation thereof, (y) any such license is made in connection with a bona
fide corporate collaboration or partnership, and is approved by Borrower’s board
of directors, and (z) any such license could not result in a legal transfer of
title of the licensed property but may be exclusive in respects other than
territory and may be exclusive as to territory only as to discrete geographical
areas outside of the United States; and (iv) all upfront payments, royalties,
milestone payments or other proceeds arising from the licensing agreement that
are payable to Borrower or any of its Subsidiaries are paid to a Deposit Account
that is governed by a Control Agreement, and (C) licenses relating only to
Borrower’s TRV027 program pursuant to the License Agreement upon Forest
exercising the License Option (as defined in the License Option Agreement),
provided that Borrower receives the License Option Fee (as defined in the
License Option Agreement) in an amount equal to Fifty Million Dollars
($50,000,000.00) and all other economic terms and conditions of the License
Option Agreement and License Agreement then in effect are equivalent to those as
in effect on the Effective Date.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Effective Date and disclosed on the
Perfection Certificates or  arising under this Agreement and the other Loan
Documents;

 

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

 

(c)           liens securing Indebtedness permitted under clause (e) of the
definition of “Permitted Indebtedness,” provided that (i) such liens exist prior
to the acquisition of, or attach substantially simultaneous with, or within
twenty (20) days after the, acquisition, lease, repair, improvement or
construction of, such property financed or leased by such Indebtedness and
(ii) such liens do not extend to any property of Borrower other than the
property (and proceeds thereof) acquired, leased or built, or the improvements
or repairs, financed by such Indebtedness;

 

(d)           Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed Fifty Thousand Dollars ($50,000.00), and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

(e)           Liens and deposits to secure payment of workers’ compensation,
employment insurance, old-age pensions, social security and other like
obligations incurred in the ordinary course of business (other than Liens
imposed by ERISA);

 

(f)            Liens (including deposits) to secure the performance of bids,
tenders, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of like nature, in each case in
the ordinary course of business and in an aggregate amount not to exceed Twenty
Five Thousand Dollars ($25,000) at any time;

 

(g)           Liens on insurance proceeds in favor of insurance companies
granted solely to secure financed insurance premiums in an aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000.00) at any time;

 

33

--------------------------------------------------------------------------------


 

(h)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(i)            leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another Person, in the
ordinary course of such Person’s business), and leases, subleases, non-exclusive
licenses or sublicenses of personal property (other than Intellectual Property)
granted in the ordinary course of Borrower’s business (or, if referring to
another Person, in the ordinary course of such Person’s business), if the
leases, subleases, licenses and sublicenses do not prohibit granting Collateral
Agent or any Lender a security interest therein;

 

(j)            banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;

 

(k)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7;

 

(l)            Liens consisting of Permitted Licenses; and

 

(m)          Precautionary financing statements filed in connection with
operating leases permitted by this Agreement.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Post Closing Letter” is that certain Post Closing Letter dated as of the
Effective Date by and between Collateral Agent and Borrower.

 

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

 

(i)            for a prepayment made on or after the Funding Date of such Term
Loan through and including the first anniversary of the Funding Date of such
Term Loan, three percent (3.00%) of the principal amount of such Term Loan
prepaid;

 

(ii)           for a prepayment made after the date which is after the first
anniversary of the Funding Date of such Term Loan through and including the
second anniversary of the Funding Date of such Term Loan, two percent (2.00%) of
the principal amount of the Term Loans prepaid; and

 

(iii)          for a prepayment made after the date which is after the second
anniversary of the Funding Date of such Term Loan and prior to the Maturity
Date, one percent (1.00%) of the principal amount of the Term Loans prepaid.

 

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

 

“Registered Organization” is any “registered organization” as defined in
Article 9 of the Code with such additions to such term as may hereafter be made.

 

34

--------------------------------------------------------------------------------


 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least sixty six
percent (66%) of the aggregate outstanding principal balance of the Term Loan
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loan, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

 

“Second Draw Period” is the period commencing on the date of the occurrence of
Interest Only Extension Event I and ending on the earlier of (i) June 30, 2015
and (ii) the occurrence of an Event of Default; provided, however, that the
Second Draw Period shall not commence if on the date of the occurrence of
Interest Only Extension Event I an Event of Default has occurred and is
continuing.

 

“Secured Promissory Note” is defined in Section 2.4.

 

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not left
with unreasonably small capital after the transactions in this Agreement; and
such Person is able to pay its debts (including trade debts) as they mature.

 

“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.

 

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.

 

“Term Loan” is defined in Section 2.2(a)(iii) hereof.

 

“Term A Loan” is defined in Section 2.2(a)(i) hereof.

 

“Term B Loan” is defined in Section 2.2(a)(ii) hereof.

 

“Term C Loan” is defined in Section 2.2(a)(iii) hereof.

 

35

--------------------------------------------------------------------------------


 

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1.  “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

 

“Third Draw Period” is the period commencing on the date of the occurrence of
Interest Only Extension Event II and ending on the earlier of (i) March 31, 2016
and (ii) the occurrence of an Event of Default; provided, however, that the
Third Draw Period shall not commence if on the date of the occurrence of
Interest Only Extension Event II an Event of Default has occurred and is
continuing.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

“Warrants” are those certain Warrants to Purchase Stock dated as of the
Effective Date, or any date thereafter, issued by Borrower in favor of each
Lender or such Lender’s Affiliates.

 

[Balance of Page Intentionally Left Blank]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

TREVENA, INC.

 

 

 

 

By:

/s/ Roberto Cuca

 

Name:

Roberto Cuca

 

Title:

SVP + CFO

 

 

 

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC

 

 

 

 

By:

/s/ Mark Davis

 

Name:

Mark Davis

 

Title:

Vice President - Finance, Secretary & Treasurer

 

 

 

 

 

LENDER:

 

SQUARE 1 BANK

 

 

 

 

By:

/s/ Evan Travis

 

Name:

Evan Travis

 

Title:

VP

 

 

[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

Lenders and Commitments

 

Term A Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

1,428,571.43

 

71.43

%

SQUARE 1 BANK

 

$

571,428.57

 

28.57

%

TOTAL

 

$

2,000,000.00

 

100.00

%

 

Term B Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

11,785,714.29

 

71.43

%

SQUARE 1 BANK

 

$

4,714,285.71

 

28.57

%

TOTAL

 

$

16,500,000.00

 

100.00

%

 

Term C Loans

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

11,785,714.29

 

71.43

%

SQUARE 1 BANK

 

$

4,714,285.71

 

28.57

%

TOTAL

 

$

16,500,000.00

 

100.00

%

 

Aggregate (all Term Loans)

 

Lender

 

Term Loan Commitment

 

Commitment Percentage

 

OXFORD FINANCE LLC

 

$

25,000,000.00

 

71.43

%

SQUARE 1 BANK

 

$

10,000,000.00

 

28.57

%

TOTAL

 

$

35,000,000.00

 

100.00

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Collateral

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property; provided that if a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts and such property that are proceeds of Intellectual
Property, then the Collateral shall automatically, and effective as of the
Effective Date, include the Intellectual Property to the extent necessary to
permit perfection of Collateral Agent’s security interest in such Accounts and
such other property of Borrower that are proceeds of the Intellectual Property;
(ii) more than 65% of the total combined voting power of all classes of stock
entitled to vote the shares of capital stock (the “Shares”) of any Foreign
Subsidiary, if Borrower demonstrates to Collateral Agent’s and Lender’s
reasonable satisfaction that a pledge of more than sixty five percent (65%) of
the Shares of such Subsidiary creates a present and existing adverse tax
consequence to Borrower under the U.S. Internal Revenue Code; and (iii) any
license or contract, in each case if the granting of a Lien in such license or
contract is prohibited by or would constitute a default under the agreement
governing such license or contract (but (A) only to the extent such prohibition
is enforceable under applicable law and (B) other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-408 or
9-409 (or any other Section) of Division 9 of the Code); provided that upon the
termination, lapsing or expiration of any such prohibition, such license or
contract, as applicable, shall automatically be subject to the security interest
granted in favor of Collateral Agent hereunder and become part of the
“Collateral.”

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

Form of Disbursement Letter

 

[see attached]

 

--------------------------------------------------------------------------------


 

DISBURSEMENT LETTER

 

                     , 20

 

The undersigned, being the duly elected and acting                          of
TREVENA, INC. a Delaware corporation with offices located at 1018 West
8th Avenue, Suite A, King of Prussia, PA 19406 (“Borrower”), does hereby certify
to OXFORD FINANCE LLC (“Oxford” and “Lender”), as collateral agent (the
“Collateral Agent”) in connection with that certain Loan and Security Agreement
dated as of September     , 2014, by and among Borrower, Collateral Agent and
the Lenders from time to time party thereto (the “Loan Agreement”; with other
capitalized terms used below having the meanings ascribed thereto in the Loan
Agreement) that:

 

1.                                      The representations and warranties made
by Borrower in Section 5 of the Loan Agreement and in the other Loan Documents
are true and correct in all material respects as of the date hereof.

 

2.                                      No event or condition has occurred that
would constitute an Event of Default under the Loan Agreement or any other Loan
Document.

 

3.                                      Borrower is in compliance with the
covenants and requirements contained in Sections 4, 6 and 7 of the Loan
Agreement.

 

4.                                      All conditions referred to in Section 3
of the Loan Agreement to the making of the Loan to be made on or about the date
hereof have been satisfied or waived by Collateral Agent.

 

5.                                      No Material Adverse Change has occurred.

 

6.                                      The undersigned is a Responsible
Officer.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

7.                                      The proceeds of the Term [A][B][C] Loan
shall be disbursed as follows:

 

Disbursement from Oxford:

 

 

 

Loan Amount

 

$                    

 

Plus:

 

 

 

—Deposit Received

 

$                    

 

 

 

 

 

Less:

 

 

 

—Facility Fee

 

($          )

 

—Three Point Capital Placement Fee

 

($          )

 

[—Interim Interest

 

($          )]

 

—Lender’s Legal Fees

 

($          )*

 

 

 

 

 

Net Proceeds due from Oxford:

 

$                    

 

 

 

 

 

Disbursement from Square 1:

 

 

 

Loan Amount

 

$                    

 

Plus:

 

 

 

—Deposit Received

 

$                    

 

 

 

 

 

Less:

 

 

 

—Facility Fee

 

($          )

 

[—Interim Interest

 

($          )]

 

—Lender’s Legal Fees

 

($       )*

 

 

 

 

 

Net Proceeds due from Square 1:

 

$                    

 

 

 

 

 

TOTAL TERM [A][B][C] LOAN NET PROCEEDS FROM LENDERS

 

$                    

 

 

8.                                      The Term [A][B][C] Loan shall amortize
in accordance with the Amortization Table attached hereto.

 

9.                                      The aggregate net proceeds of the Term
Loans shall be transferred to the Designated Deposit Account as follows:

 

Account Name:

TREVENA, INC.

Bank Name:

Square 1 Bank

Bank Address:

406 Blackwell Street, Suite 240

 

Durham, North Carolina 27701

Account Number:

 

ABA Number:

053112615

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

* Legal fees and costs are through the Effective Date.  Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.

 

* Legal fees and costs are through the Effective Date.  Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.

 

--------------------------------------------------------------------------------


 

Dated as of the date first set forth above.

 

BORROWER:

 

 

 

TREVENA, INC.

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

LENDER:

 

 

 

SQUARE 1 BANK

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Disbursement Letter]

 

--------------------------------------------------------------------------------


 

AMORTIZATION TABLE
(Term [A][B][C] Loan)

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

LOAN ADVANCE / PAYDOWN REQUEST FORM

 

[Please refer to New Borrower Kit]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Compliance Certificate

 

TO:

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

SQUARE 1 BANK, as Lender

 

 

FROM:

TREVENA, INC.

 

The undersigned authorized officer (“Officer”) of TREVENA, INC. (“Borrower”),
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement by and among Borrower, Collateral Agent, and the Lenders
from time to time party thereto (the “Loan Agreement;” capitalized terms used
but not otherwise defined herein shall have the meanings given them in the Loan
Agreement),

 

(a)                                 Borrower is in complete compliance for the
period ending                                with all required covenants except
as noted below;

 

(b)                                 There are no Events of Default, except as
noted below;

 

(c)                                  Except as noted below, all representations
and warranties of Borrower stated in the Loan Documents are true and correct in
all material respects on this date and for the period described in (a), above;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

 

(d)                                 Borrower, and each of Borrower’s
Subsidiaries, has timely filed all required tax returns and reports, Borrower,
and each of Borrower’s Subsidiaries, has timely paid all foreign, federal,
state, and local taxes, assessments, deposits and contributions owed by
Borrower, or Subsidiary, except as otherwise permitted pursuant to the terms of
Section 5.8 of the Loan Agreement;

 

(e)                                  No Liens have been levied or claims made
against Borrower or any of its Subsidiaries relating to unpaid employee payroll
or benefits of which Borrower has not previously provided written notification
to Collateral Agent and the Lenders.

 

Attached are the required documents, if any, supporting our certification(s). 
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

 

Reporting Covenant

 

Requirement

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

1)

 

Financial statements

 

Monthly within 30 days

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

Annual (CPA Audited) statements

 

Within 150 days after FYE

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

3)

 

Annual Financial Projections/Budget (prepared on a monthly basis)

 

Annually (within 60 days of FYE), and when revised

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

4)

 

A/R & A/P agings

 

Monthly within 30 days

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

5)

 

8-K, 10-K and 10-Q Filings

 

If applicable, within 5 days of filing

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

6)

 

Compliance Certificate

 

Monthly within 30 days

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

7)

 

IP Report

 

When required

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

8)

 

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

 

 

$

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

9)

 

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

 

 

 

$

 

 

Yes

 

No

 

N/A

 

Deposit and Securities Accounts

 

(Please list all accounts; attach separate sheet if additional space needed)

 

 

 

Institution Name

 

Account Number

 

New Account?

 

Account Control Agreement in place?

1)

 

 

 

 

 

Yes

No

 

Yes

No

2)

 

 

 

 

 

Yes

No

 

Yes

No

3)

 

 

 

 

 

Yes

No

 

Yes

No

4)

 

 

 

 

 

Yes

No

 

Yes

No

 

Financial Covenants

 

Covenant

 

Requirement

 

Actual

 

Compliance

 

 

 

 

 

 

 

 

 

None

 

 

 

 

 

 

 

 

Other Matters

 

1)

Have there been any changes in management since the last Compliance Certificate?

Yes

No

 

 

 

 

2)

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?

Yes

No

 

 

 

 

3)

Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)?

Yes

No

 

 

 

 

4)

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.

Yes

No

 

--------------------------------------------------------------------------------


 

Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.”  Attach separate sheet if additional
space needed.)

 

TREVENA, INC.

 

By

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

LENDER USE ONLY

 

 

 

 

 

 

 

Received by:

 

 

Date:

 

 

 

 

 

 

 

 

Verified by:

 

 

Date:

 

 

 

 

 

Compliance Status:

Yes

No

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Secured Promissory Note

 

[see attached]

 

--------------------------------------------------------------------------------


 

SECURED PROMISSORY NOTE
(Term [A][B][C] Loan)

 

$

 

Dated: [DATE]

 

FOR VALUE RECEIVED, the undersigned, TREVENA, INC. a Delaware corporation with
offices located at 1018 West 8th Avenue, Suite A, King of Prussia, PA 19406
(“Borrower”) HEREBY PROMISES TO PAY to the order of [OXFORD FINANCE LLC][SQUARE
1 BANK] (“Lender”) the principal amount of [                      ] MILLION
DOLLARS ($                            ) or such lesser amount as shall equal the
outstanding principal balance of the Term [A][B][C] Loan made to Borrower by
Lender, plus interest on the aggregate unpaid principal amount of such
Term [A][B][C] Loan, at the rates and in accordance with the terms of the Loan
and Security Agreement dated September     , 2014 by and among Borrower, Lender,
Oxford Finance LLC, as Collateral Agent, and the other Lenders from time to time
party thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”).  If not sooner paid, the entire principal
amount and all accrued and unpaid interest hereunder shall be due and payable on
the Maturity Date as set forth in the Loan Agreement.  Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

 

Principal, interest and all other amounts due with respect to the Term [A][B][C]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”). 
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2(c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C] Loan, interest on the Term [A][B][C] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

[Balance of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

TREVENA, INC.

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal
Amount

 

Interest Rate

 

Scheduled
Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

CORPORATE BORROWING CERTIFICATE

 

BORROWER:

TREVENA, INC.

DATE: September     , 2014

LENDERS:

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

SQUARE 1 BANK, as Lender

 

 

I hereby certify as follows, as of the date set forth above:

 

1.             I am the Corporate Secretary of Borrower.  My title is as set
forth below.

 

2.             Borrower’s exact legal name is set forth above.  Borrower is a
corporation existing under the laws of the State of Delaware.

 

3.             Attached hereto as Exhibit A and Exhibit B, respectively, are
true, correct and complete copies of (i) Borrower’s Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and
(ii) Borrower’s Bylaws.  Neither such Certificate of Incorporation nor such
Bylaws have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Incorporation and such Bylaws remain in full force and effect as
of the date hereof.

 

4.             Attached hereto as Exhibit C is an excerpt of resolutions
approved by the Board of Directors of the Company (the “Board”) pursuant to a
unanimous written consent of the Board dated December 14, 2007, pursuant to
which, among other things, (1) the officers of the Company were granted the
authority to open and maintain bank accounts as may be necessary or advisable in
the interest of the Company and (2) any form resolutions required to be adopted
in the future related to such accounts were adopted.

 

5.             Attached as Exhibit D are excerpts from the minutes of meetings
of the Board and the Audit Committee of the Board duly and validly authorizing
the Borrower’s execution, delivery and performance of the Loan Documents.  Such
authorization is in full force and effect as of the date hereof and has not been
in any way modified, repealed, rescinded, amended or revoked, and the Lenders
may rely on it until each Lender receives written notice of revocation from
Borrower.

 

6.             The following resolutions were duly and validly adopted by
Borrower’s Board of Directors at a duly held meeting of such directors (or
pursuant to a unanimous written consent or other authorized corporate action). 
Such resolutions are in full force and effect as of the date hereof and have not
been in any way modified, repealed, rescinded, amended or revoked, and the
Lenders may rely on them until each Lender receives written notice of revocation
from Borrower.

 

RESOLVED, that the persons named below have been duly elected and appointed, and
this day are officers of the Borrower, holding the offices set forth opposite
their names, and the signature set forth opposite the person’s name is his
genuine signature:

 

NAME

 

TITLE

 

SIGNATURE

 

 

 

 

 

Maxine Gowen, Ph.D.

 

President and Chief Executive Officer

 

 

 

 

 

 

 

Roberto Cuca

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

Michael Lark

 

Chief Scientific Officer and SVP, Research

 

 

 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

[Signature Page to Corporate Borrowing Certificate]

 

--------------------------------------------------------------------------------


 

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

 

Borrow Money.  Borrow money from the Lenders.

 

Execute Loan Documents.  Execute any loan documents any Lender requires.

 

Grant Security.  Grant Collateral Agent a security interest in any of Borrower’s
assets.

 

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

 

Issue Warrants.  Issue warrants for Borrower’s capital stock.

 

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

IN WITNESS WHEREOF, I have hereunto set my hand this        day of
September 2014.

 

 

 

 

By:

 

 

 

 

John M. Limongelli

 

 

 

Senior Vice President, General Counsel &
Corporate Secretary

 

[Signature Page to Corporate Borrowing Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Certificate of Incorporation (including amendments)

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Amended and Restated Bylaws

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Board Resolutions

 

[see attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Excerpt of Minutes of Board and Audit Committee Meetings

 

[see attached]

 

--------------------------------------------------------------------------------


 

USA PATRIOT ACT
NOTICE
OF
CUSTOMER IDENTIFICATION

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account.

 

WHAT THIS MEANS FOR YOU:  when you open an account, we will ask your name,
address, date of birth, and other information that will allow us to identify
you.  We may also ask to see your driver’s license or other identifying
documents.

 

--------------------------------------------------------------------------------


 

SQUARE 1 BANK

 

 

AUTOMATIC DEBIT AUTHORIZATION

Member FDIC

 

 

 

 

To:  Square 1 Bank

 

Re:  Loan #

 

You are hereby authorized and instructed to charge account
No.                                                    in the name of
TREVENA, INC. for facility fees, principal, interest and other payments due on
above referenced loan as set forth below and credit the loan referenced above.

 

x           Debit the Facility Fee as it becomes due according to the terms of
the Loan and Security Agreement and any renewals or amendments thereof.

 

x           Debit each interest payment as it becomes due according to the terms
of the Loan and Security Agreement and any renewals or amendments thereof.

 

x           Debit each principal payment as it becomes due according to the
terms of the Loan and Security Agreement and any renewals or amendments thereof.

 

x           Debit each payment for Lenders’ Expenses as it becomes due according
to the terms of the Loan and Security Agreement and any renewals or amendments
thereof.

 

This Authorization is to remain in full force and effect until revoked in
writing.

 

 

Borrower Signature

Date

 

 

 

September     , 2014

 

 

 

September     , 2014

 

--------------------------------------------------------------------------------


 

CLIENT MARKETING AUTHORIZATION

 

We are excited to have you as a Square 1 Bank client and want to spread the word
about your success!

 

From press releases to mentions on social media sites, and all points in
between, Square 1’s marketing and communications team is constantly seeking new
opportunities to promote our clients and to connect them to prospects, existing
customers, and the larger entrepreneurial/venture capital community.

 

If you complete the authorization below and return it to us, you are authorizing
us to reference and/or include your company as part of our marketing and
advertising efforts without further review or advance approval by you. Please
select all areas that you approve.

 

o                 All items listed below

 

o                 List company as a Square 1 Bank customer on social media
sites, including Twitter, LinkedIn, Facebook, Square 1 Bank corporate blog, or
any other social media site

 

o                 Press release including your company as a Square 1 Bank client
(to include company name and description only; may appear alongside other
clients)

 

o                 Press release including your company as a Square 1 Bank client
(general press release not focused on your company, but referring to your
company as a client, and including your company’s name, description, and
editorial comments; may appear alongside other clients)

 

o                 Provide quote for inclusion in a Square 1 Bank press release

 

o                 Use of company name and logo in Square 1 Bank marketing
materials including corporate marketing collateral, website, social media sites,
and other advertising campaigns

 

o                 Provide quotes for inclusion in Square 1 Bank marketing
materials including corporate marketing collateral, website, social media sites,
and other advertising campaigns

 

o                 Customer case study/application brief (success story to be
posted on website, included in press kits and/or pitched to publications as
potential articles)

 

o                 Willing to participate in a video testimonial highlighting
your banking relationship and experiences with Square 1 Bank

 

o                 Other (please describe):

 

If you have questions, please contact your Square 1 banker, or our Marketing +
Communications department at marketing@square1bank.com.

 

Please acknowledge your authorization by signing below:

 

 

Company Name:

 

 

 

 

 

Authorized Signer:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

September     , 2014

 

 

--------------------------------------------------------------------------------


 

DEBTOR:

TREVENA, INC.

SECURED PARTY:

OXFORD FINANCE LLC,

 

as Collateral Agent

 

EXHIBIT A TO UCC FINANCING STATEMENT

 

Description of Collateral

 

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property; provided that if a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts and such property that are proceeds of Intellectual
Property, then the Collateral shall automatically, and effective as of the
Effective Date, include the Intellectual Property to the extent necessary to
permit perfection of Collateral Agent’s security interest in such Accounts and
such other property of Debtor that are proceeds of the Intellectual Property;
(ii) more than 65% of the total combined voting power of all classes of stock
entitled to vote the shares of capital stock (the “Shares”) of any Foreign
Subsidiary, if Debtor demonstrates to Collateral Agent’s and Lender’s reasonable
satisfaction that a pledge of more than sixty five percent (65%) of the Shares
of such Subsidiary creates a present and existing adverse tax consequence to
Debtor under the U.S. Internal Revenue Code; and (iii) any license or contract,
in each case if the granting of a Lien in such license or contract is prohibited
by or would constitute a default under the agreement governing such license or
contract (but (A) only to the extent such prohibition is enforceable under
applicable law and (B) other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-408 or 9-409 (or any other
Section) of Division 9 of the Code); provided that upon the termination, lapsing
or expiration of any such prohibition, such license or contract, as applicable,
shall automatically be subject to the security interest granted in favor of
Collateral Agent hereunder and become part of the “Collateral.”

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Debtor has agreed not to encumber any of its Intellectual
Property.

 

Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of New York as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Loan and
Security Agreement by and between Debtor, Secured Party and the other Lenders
party thereto (as modified, amended and/or restated from time to time).

 

--------------------------------------------------------------------------------